EXHIBIT 10(c)

 

AMENDED AND RESTATED LONG-TERM CREDIT AGREEMENT

 

This Amended and Restated Long-Term Credit Agreement dated as of April 29, 2008
is among Bemis Company, Inc., a Missouri corporation (together with its
successors and assigns, the “Company”), the subsidiaries of the Company which
from time to time become parties hereto pursuant to Section 2.23 (each a
“Borrowing Subsidiary” and collectively the “Borrowing Subsidiaries”), the
Lenders, Wachovia Bank, N.A., as Syndication Agent, U.S. Bank National
Association and Wells Fargo Bank, N.A., as Co-Documentation Agents, and JPMorgan
Chase Bank, National Association (“JPMCB”), as Administrative Agent.

 

The Company, certain lenders and JPMCB (as successor to Bank One, NA) are
parties to a credit agreement dated as of September 2, 2004 (the “Existing
Agreement”); and

 

The parties hereto have agreed to amend and restate the Existing Agreement
pursuant to this Agreement and the 364-Day Credit Agreement (as defined below);

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

1.1.                              Definitions.  As used in this Agreement:

 

“364-Day Credit Agreement” shall mean the Amended and Restated 364-Day Credit
Agreement dated as of April 29, 2008 among the Borrowers, the Lenders, Wachovia
Bank, N.A., as Syndication Agent, U.S. Bank National Association and Wells Fargo
Bank, N.A., as Co-Documentation Agents, and the Administrative Agent.

 

“Administrative Agent” means JPMCB, together with its affiliates, in its
capacity as contractual representative of the Lenders pursuant to Article X, and
not in its individual capacity as a Lender, and any successor Administrative
Agent appointed pursuant to Article X; it being understood that matters
concerning Loans denominated in British Pounds Sterling, Euro and certain other
Agreed Currencies may be administered by JPMEL.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Domestic Advance or a Multicurrency Advance, as the context
requires.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as changed from time to time pursuant to the terms hereof.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.

 

“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, British Pounds Sterling and Euro and (iii) any other
Eligible Currency that a Borrower requests the Administrative Agent to include
as an Agreed Currency hereunder and which is acceptable to all Lenders (or, in
the case of Loans to any Borrowing Subsidiary, all Lenders that have agreed to
make Loans to such Borrowing Subsidiary).

 

“Agreement” means this Amended and Restated Long-Term Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.

 

“Arrangers” means JPMorgan and Wachovia, Capital Markets, LLC and their
respective successors, in their capacities as Co-Lead Arrangers and Joint Book
Runners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1(b)), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Associated Costs Rate” is defined in Exhibit D.

 

“Authorized Officer” means any of the chief executive officer, the chief
financial officer, any vice president, the controller or the treasurer of the
Company, or any other officer of the Company from time to time designated by any
of the foregoing officers of the Company, in each case acting singly.

 

“Borrower” means any of the Company and the Borrowing Subsidiaries.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

--------------------------------------------------------------------------------


 

“Borrowing Subsidiary” is defined in the preamble.

 

“Borrowing Subsidiary Agreement” means an agreement substantially in the form of
Exhibit F-1.

 

“BSub Commitment” means, for any Lender with respect to any Borrowing
Subsidiary, the obligation of such Lender to make Multicurrency Loans to such
Borrowing Subsidiary.  The amount of the BSub Commitment of any Lender to any
Borrowing Subsidiary shall be equal to such Lender’s Pro Rata Share of the
Aggregate Commitment (or such lesser amount as may be permitted by this
Agreement or the applicable Borrowing Subsidiary Agreement); provided that if,
pursuant to the applicable Borrowing Subsidiary Agreement, one or more Lenders
will not make Loans to such Borrowing Subsidiary, then the BSub Commitment of
any Lender with respect to such Borrowing Subsidiary shall be the amount set
forth on Attachment 1 to such Borrowing Subsidiary Agreement.  Each BSub
Commitment of any Lender is a sublimit of the Commitment of such Lender and not
a separate commitment.

 

“BSub Lender” means, with respect to any Borrowing Subsidiary, each Lender
(excluding any Lender that, pursuant to Section 2.23 and the applicable
Borrowing Subsidiary Agreement, will not make Loans to such Borrowing
Subsidiary) and the successors and assigns of such Lender in such capacity.  Any
Lender may designate an affiliate of such Lender to perform all obligations, and
have all rights, of such Lender hereunder in respect of some or all of any BSub
Commitment, in which case references herein to a “BSub Lender” shall, where
appropriate, mean such designated affiliate.  Any such designation shall be made
either (a) by causing such affiliate to execute a signature page of the
applicable Borrowing Subsidiary Agreement or (b) by written notice to the
Company and the Administrative Agent (including any notice changing the
designation of such Lender’s affiliate that will act as a BSub Lender).

 

“BSub Percentage” means, for any Lender with respect to any Borrowing Subsidiary
on any date of determination, the percentage which the amount of such Lender’s
BSub Commitment with respect to such Borrowing Subsidiary is of the aggregate
amount of all BSub Commitments with respect to such Borrowing Subsidiary (or, if
the Commitments have terminated, which (a) the aggregate outstanding principal
amount of such Lender’s Loans to such Borrowing Subsidiary is of (b) the
aggregate outstanding principal amount of all Loans to such Borrowing
Subsidiary).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago and New York City for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system and (i) if such day relates to any interest rate
setting as to a Eurocurrency Loan denominated in Euro, any funding,
disbursement, settlement or payment in Euro, or any other dealings in Euro to be
carried out pursuant to this Agreement, a day on which banks in London are open
for general banking business, including dealings in foreign currency and
exchange, and on which the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro; and (ii) if such day relates to an interest rate setting as to
a Eurocurrency Loan denominated in Dollars or any other Agreed Currency (other
than Euro), any funding,

 

--------------------------------------------------------------------------------


 

disbursement, settlement or payment in any such currency, or any other dealings
in any such currency to be carried out pursuant to this Agreement, a day on
which dealings in such currency are carried on in the London interbank market.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Change in Control” means the occurrence of any of the following events: 
(x) any “person” or “group” (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 (the “Exchange Act”) becomes the beneficial
owner (as defined in Rule 13d 3 under the Exchange Act) of 30% or more of the
fully diluted Voting Securities of the Company or (y) individuals who at the
beginning of any period of two consecutive calendar years constituted the board
of directors of the Company (together with any new directors whose election by
the board of directors of the Company or whose nomination for election by the
Company’s shareholders was approved by the members of the board of directors of
the Company then still in office who either were members of the board of
directors of the Company at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of the board of directors of the Company.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to participate in Letters of Credit in an aggregate amount not exceeding the
amount set forth opposite its signature below, as it may be modified as a result
of any assignment that has become effective pursuant to Section 12.1 or as
otherwise modified from time to time pursuant to the terms hereof.

 

“Company” is defined in the preamble.

 

“Computation Date” is defined in Section 2.2.

 

“Consolidated Debt” means, at any time, the consolidated Debt of the Company and
its Consolidated Subsidiaries at such time.

 

“Consolidated Net Worth” means, at any time, the consolidated stockholders’
equity of the Company and its Consolidated Subsidiaries at such time.

 

“Consolidated Subsidiary” means any Subsidiary or other entity the accounts of
which would be consolidated with those of the Company in its consolidated
financial statements.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common

 

--------------------------------------------------------------------------------


 

control which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit.

 

“Debt” of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (iv) all
Capitalized Lease Obligations of such Person, (v) all obligations of such Person
to reimburse or indemnify the issuer of a letter of credit or Guarantee for
drawings or payments thereunder, (vi) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
and (vii) all Debt of others Guaranteed by such Person.

 

“Default” means an event described in Article VII.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of such
amount if such currency is any currency other than Dollars, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency at 11:00 a.m., Local Time, on or as of
the most recent Computation Date provided for in Section 2.2.

 

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

 

“Domestic Advance” means a borrowing in Dollars by the Company hereunder
(i) made by the Lenders on the same Borrowing Date or (ii) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Loans of the
same Type and, in the case of Eurocurrency Loans, having the same Interest
Period.

 

“Domestic Loan” means a Loan denominated in Dollars.

 

“Effective Date” is defined in Section 4.1.

 

“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Dollars in the international interbank market and (v) as to which a Dollar
Amount may be readily calculated.  If, after the designation of any currency as
an Agreed Currency, (x) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, (y) such currency is, in the
determination of the Administrative Agent, no longer readily available or freely
traded or (z) in the determination of the Administrative Agent, an Equivalent
Amount of such currency is not readily calculable, the Administrative Agent
shall promptly notify the Lenders and the Company, and such currency shall no
longer be an Agreed Currency until such time as all of the Lenders agree to
reinstate such currency as an Agreed Currency and promptly, but in any event
within five Business Days of receipt of such

 

--------------------------------------------------------------------------------


 

notice from the Administrative Agent, each applicable Borrowing Subsidiary shall
repay all of its Loans in such affected currency or convert such Loans into
Loans in Dollars or another Agreed Currency, subject to the other terms set
forth in Article II.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
Local Time, on the date on or as of which such amount is to be determined.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Euro” means the lawful currency of the member states of the European Union.

 

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

 

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, affiliate or correspondent bank of
the Administrative Agent specified as the “Eurocurrency Payment Office” for such
currency in Schedule 1 or such other office, branch, affiliate or correspondent
bank of the Administrative Agent as it may from time to time specify to the
Company and each Lender as its Eurocurrency Payment Office for such currency.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
if any, plus (ii) the Applicable Margin, plus (iii) for Loans booked in the
United Kingdom, the Associated Costs Rate.

 

“Eurocurrency Reference Rate” means

 

(a)  with respect to a Eurocurrency Advance denominated in Euro for the relevant
Interest Period, the offered rate per annum at which deposits in Euro for a
period comparable to such Interest Period appear on Reuters Screen EURIBOR01 (or
any successor page) as of 11:00 A.M. (Brussels time) two Business Days prior to
the first day of such Interest Period as determined by

 

--------------------------------------------------------------------------------


 

the Banking Federation of the European Union; provided that if no such rate is
available, the Eurocurrency Reference Rate for such Interest Period shall
instead be the rate at which deposits in Euro in the approximately equivalent
amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of JPMCB in immediately available funds
in the European interbank market at approximately 11:00 a.m. (Brussels time) two
Business Days prior to the commencement of such Interest Period;

 

(b)  with respect to a Eurocurrency Advance denominated in any other Agreed
Currency for the relevant Interest Period, the applicable British Bankers’
Association LIBOR rate for deposits in such currency for a period comparable to
such Interest Period as reported by any generally recognized financial
information service as of 11:00 a.m. (Local Time) two Business Days prior to
(or, in the case of a Eurocurrency Advance denominated in British Pounds
Sterling, on) the first day of such Interest Period; provided that if no such
rate is available, the applicable Eurocurrency Reference Rate for such Interest
Period shall instead be the rate determined by the Administrative Agent to be
the rate at which JPMCB offers to place deposits in such currency for a period
comparable to such Interest Period with first-class banks in the London
interbank market at approximately 11:00 a.m. (Local Time) two Business Days
prior to (or, in the case of a Eurocurrency Advance denominated in British
Pounds Sterling, on) the first day of such Interest Period, in the approximate
amount of JPMCB’s relevant Eurocurrency Loan.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 

“Existing Agreement” is defined in the preamble.

 

“Facility Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing pursuant to Section 2.5.1 at such time as set forth
in the Pricing Schedule.

 

“Facility Termination Date” means the earlier of (a) April 29, 2013 and (b) the
date on which the Commitments are reduced to zero pursuant to Section 2.5.3 or
terminated pursuant to Section 8.1.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Local
Time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

--------------------------------------------------------------------------------


 

“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, changing when and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance in Dollars that, except as otherwise
provided in Section 2.11, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan in Dollars that, except as otherwise provided
in Section 2.11, bears interest at the Floating Rate.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person or in any manner providing for the payment of any Debt of any other
Person or otherwise protecting the holder of such Debt against loss (whether by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise);
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.  The term “Guarantee” used as a
verb has a corresponding meaning.

 

“Hazardous Substance” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Interest Period” means, with respect to a Eurocurrency Advance, a period
commencing on a Business Day selected by the applicable Borrower and ending on
the numerically corresponding date one, two, three or six months thereafter;
provided that (a) if there is no such numerically corresponding day in such
next, second, third or sixth succeeding month, such Interest Period shall end on
the last Business Day of such next, second, third or sixth succeeding month;
(b) if an Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall end on the next succeeding Business Day, unless
such next succeeding Business Day falls in a new calendar month, in which case
such Interest Period shall end on the immediately preceding Business Day; and
(c) no Borrower may select an Interest Period ending after the scheduled
Facility Termination Date.

 

“Issuer” means JPMCB and/or any other Lender that (i) is selected by the
Company, (ii) agrees to be an Issuer hereunder and (iii) is reasonably
satisfactory to the Administrative Agent, in each case in its capacity as an
issuer of Letters of Credit hereunder.

 

“JPMorgan” means J.P. Morgan Securities Inc.

 

“JPMCB” is defined in the preamble.

 

--------------------------------------------------------------------------------


 

“JPMEL” means J. P. Morgan Europe Ltd.

 

“LC Collateral Account” is defined in Section 2.18(k).

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent with respect to each Agreed Currency listed on the
signature pages hereof or in an Administrative Questionnaire or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.19.

 

“Letter of Credit” is defined in Section 2.18(a).

 

“Letter of Credit Application” is defined in Section 2.18(c).

 

“Letter of Credit Fee” is defined in Section 2.18(d).

 

“Letter of Credit Fee Rate” means, at any time, the percentage rate per annum
applicable to Letter of Credit Fees at such time as set forth in the Pricing
Schedule.

 

“Letter of Credit Obligations” means, at any time, the Dollar Amount of the sum,
without duplication, of (i) the aggregate undrawn stated amount of all Letters
of Credit at such time plus (ii) the aggregate unpaid amount of all
Reimbursement Obligations at such time.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

 

“Loan” means, with respect to a Lender, any loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement, each Letter of Credit and each Letter of
Credit Application.

 

“Local Time” means (a) with respect to Multicurrency Loans, London time, and
(b) for all other purposes, Chicago time.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
position or business of the Company and its Subsidiaries taken as a whole or
(ii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the Lenders or the Issuers thereunder.

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Modification” and “Modify” are defined in Section 2.18(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multicurrency Advance” means a borrowing by a Borrower hereunder (i) made by
the applicable Lenders to the same Borrower on the same Borrowing Date or
(ii) converted or continued by the applicable Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Eurocurrency Loans in the same Agreed Currency and for the same
Interest Period.

 

“Multicurrency Loan” means a Eurocurrency Loan denominated in an Agreed Currency
other than Dollars.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Non-U.S. Lender” is defined in Section 3.4(d).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of any Borrower to the Lenders or to any
Lender, any Issuer, the Administrative Agent or any indemnified party arising
under the Loan Documents.

 

“Other Taxes” is defined in Section 3.4(c).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the Dollar
Amount of the sum of (i) its Pro Rata Share of all Loans outstanding at such
time plus (ii) its Pro Rata Share of the Letter of Credit Obligations at such
time.

 

“Participant” is defined in Section 12.1(c).

 

“Participation Funding Notice” means a written notice from a Lender to the
Administrative Agent advising the Administrative Agent that a Default exists and
directing the Administrative Agent to notify all Lenders to fund their
participations in extensions of credit made by BSub Lenders as provided in
Section 2.24.

 

“Payment Date” means the last Business Day of each calendar quarter.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

--------------------------------------------------------------------------------


 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to any Lender on any date of determination,
the percentage which the sum of the amount of such Lender’s Commitment is of the
Aggregate Commitment (or, if the Commitments have terminated, which (a) the sum
of (i) the principal amount of such Lender’s Loans to the Company plus (ii) the
principal amount of such Lender’s participation interest in all Loans to any
other Borrower plus (iii) the amount of such Lender’s participation in the
Letter of Credit Obligations is of (b) the Aggregate Outstanding Credit
Exposure) as of such date.  For purposes of determining liability for any
indemnity obligation under Section 2.18(j) or 10.8, each Lender’s Pro Rata Share
shall be determined as of the date the applicable Issuer or the Administrative
Agent notifies the Lenders of such indemnity obligation (or, if such notice is
given after termination of this Agreement, as of the date of such termination).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.18 to reimburse the Issuers
for amounts paid by the Issuers in respect of any one or more drawings under
Letters of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, advisors and
attorneys of such Person and such Person’s Affiliates.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

--------------------------------------------------------------------------------


 

“Reports” is defined in Section 9.6.

 

“Required Lenders” means Lenders having aggregate Pro Rata Shares in excess of
50%.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

 

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 15% of the consolidated total
assets of the Company and its Consolidated Subsidiaries or property which is
responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Company and its Consolidated Subsidiaries, in
each case, as would be shown in the consolidated financial statements of the
Company and its Subsidiaries as at the beginning of the twelve-month period
ending with the month in which such determination is made (or if financial
statements have not been delivered hereunder for that month which begins the
twelve-month period, then the financial statements delivered hereunder for the
quarter ending immediately prior to that month).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Total Capital” means, at any time, the sum of (i) Consolidated Debt plus
(ii) deferred taxes plus (iii) Consolidated Net Worth at such time.

 

“Transferee” is defined in Section 12.2.

 

“Type” means, with respect to any Domestic Advance, its nature as a Floating
Rate Advance or a Eurocurrency Advance and with respect to any Domestic Loan,
its nature as a Floating Rate Loan or a Eurocurrency Loan.

 

“Unfunded Vested Liabilities” means, with respect to any Plan, the amount, if
any, by which the present value of all vested benefits under such Plan exceeds
the fair market value of all Plan assets allowable to such benefits, as
determined on the most recent valuation date of such Plan, but only to the
extent that excess represents a potential liability of the Borrower or any
member of the Controlled Group to the PBGC or to such Plan under Title IV of
ERISA.

 

--------------------------------------------------------------------------------


 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Utilization Fee Rate” means, at any time, the percentage rate per annum at
which utilization fees are accruing pursuant to Section 2.5.2 at such time as
set forth in the Pricing Schedule.

 

“Voting Securities” means any securities having ordinary power to vote for the
election of directors.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

1.2.                              Interpretation.

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of such terms.

 

(b)                                 Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(c)                                  The term “including” is not limiting and
means “including without limitation.”

 

(d)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”

 

(e)                                  Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of this Agreement; and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

ARTICLE II
THE CREDITS

 

2.1.                              Commitment.  From the date of this Agreement
to the Facility Termination Date, (a) each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Loans to the Company from
time to time, (b) each BSub Lender with respect to a Borrowing Subsidiary
severally agrees, on the terms and conditions set forth in this Agreement, to
make Multicurrency Loans to such Borrowing Subsidiary (and each other Lender
severally agrees that it will purchase a participation in each such Loan if
required pursuant to Section 2.24) and (c) each Issuer agrees to issue Letters
of Credit denominated in Agreed Currencies for the account of any Borrower from
time to time (and each Lender severally agrees to participate in each such
Letter of Credit as more fully set forth in Section 2.18); provided that (i) at
no time shall Loans be outstanding hereunder in more than five different Agreed
Currencies, (ii) the Aggregate Outstanding Credit Exposure shall not at any time
exceed the Aggregate

 

--------------------------------------------------------------------------------


 

Commitment, (iii) the Outstanding Credit Exposure of any Lender shall not at any
time exceed such Lender’s Commitment and (iv) the aggregate Dollar Amount of all
outstanding Multicurrency Loans under this Agreement and the aggregate principal
amount of all “Multicurrency Loans” under and as defined in the 364-Day Credit
Agreement shall not at any time exceed $100,000,000.  Subject to the terms of
this Agreement, the Borrowers may borrow, repay and reborrow at any time prior
to the Facility Termination Date.  The Commitments shall expire on the Facility
Termination Date.

 

2.2.                              Determination of Dollar Amounts.  The
Administrative Agent will determine the Dollar Amount of all outstanding
Advances and Letter of Credit Obligations on and as of (i) the date of each
Credit Extension, (ii) the last Business Day of each quarter and (iii) any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders (each, a “Computation Date”).

 

2.3.                              Ratable Loans.  Each Advance shall consist of
Loans made (a) in the case of Loans to the Company, by the Lenders ratably in
accordance with their respective Pro Rata Shares or (b) in the case of Loans to
any Borrowing Subsidiary, by the BSub Lenders for such Borrowing Subsidiary in
accordance with their respective BSub Percentages for such Borrowing Subsidiary.

 

2.4.                              Types of Advances.  Domestic Advances may be
Floating Rate Advances or Eurocurrency Advances, or a combination thereof, as
selected by the applicable Borrower in accordance with Sections 2.8 and 2.9. 
Multicurrency Advances shall be Eurocurrency Advances.

 

2.5.                              Fees; Changes in Aggregate Commitment.

 

2.5.1.  Facility Fee.  The Company agrees to pay to the Administrative Agent for
the account of each Lender a facility fee at a per annum rate equal to the
Facility Fee Rate on the sum of such Lender’s Commitment (whether used or
unused) from the date hereof to the Facility Termination Date (and, if any Loans
remain outstanding after the close of business in Chicago, Illinois on the
Facility Termination Date, thereafter on the outstanding principal amount of all
Loans owed to each Lender).  The facility fee shall be payable on each Payment
Date, on the Facility Termination Date and, if applicable, thereafter on demand.

 

2.5.2.  Utilization Fee.  The Company agrees to pay to the Administrative Agent
for the account of each Lender a utilization fee at a rate per annum equal to
the Utilization Fee Rate on such Lender’s Outstanding Credit Exposure for any
date (a) prior to the Facility Termination Date on which the Aggregate
Outstanding Credit Exposure exceeds 50% of the Aggregate Commitment and (b) on
or after the Facility Termination Date.  The utilization fee shall be payable on
each Payment Date, on the Facility Termination Date and, if applicable,
thereafter on demand.

 

2.5.3.  Reduction of Aggregate Commitment.  The Company may permanently reduce
the Aggregate Commitment in whole, or in part ratably among the Lenders in
integral multiples of $10,000,000, upon at least five Business Days’ written
notice to the Administrative Agent, which notice shall specify the amount of any
such reduction;

 

--------------------------------------------------------------------------------


 

provided that the amount of the Aggregate Commitment may not be reduced below
the Aggregate Outstanding Credit Exposure.

 

2.5.4.  Increase of Aggregate Commitment.  So long as no Default or Unmatured
Default exists or would result therefrom, the Company may, from time to time, by
means of a letter delivered to the Administrative Agent substantially in the
form of Exhibit E, request that the Aggregate Commitment be increased by
(a) increasing the Commitment of one or more Lenders that have agreed to such
increase and/or (b) adding one or more commercial banks or other Persons (each
an “Additional Lender”) as a party hereto with a Commitment in an amount agreed
to by any such Additional Lender; provided that (i) the aggregate amount of all
such increases during the term of this Agreement shall not exceed $200,000,000,
(ii) any such increase shall be in an amount equal to $25,000,000 or a higher
integral multiple of $5,000,000 and (iii) no Additional Lender shall be added as
a party hereto without the written consent of the Administrative Agent and each
Issuer (which shall not be unreasonably withheld).  Any increase in the
Aggregate Commitment pursuant to this Section 2.5.4 shall be effective three
Business Days after the date on which the Administrative Agent has received and
accepted the applicable increase letter in the form of Annex 1 to Exhibit E (in
the case of an increase in the Commitment of an existing Lender) or assumption
letter in the form of Annex 2 to Exhibit E (in the case of the addition of an
Additional Lender).  The Administrative Agent shall promptly notify the Company
and the Lenders of any increase in the amount of the Aggregate Commitment
pursuant to this Section 2.5.4 and of the Commitment of each Lender after giving
effect thereto.  The parties hereto agree that, in connection with any increase
in the amount of the Aggregate Commitment, the Borrowers and the Administrative
Agent may agree on procedures pursuant to this Section 2.5.4, such as phasing in
funding of the amount of the increased or new Commitment of an increasing Lender
or Additional Lender to minimize breakage costs so long as procedures are also
in place to cause each increasing Lender and Additional Lender to purchase
assignments or participations in amounts necessary to have their Pro Rata Shares
of the Aggregate Outstanding Credit Exposure upon acceleration of the Loans.

 

2.6.                              Minimum Amount of Each Advance.  Each
Eurocurrency Advance shall be in the Dollar Amount of $5,000,000 or a higher
integral multiple of 1,000,000 units of the applicable Agreed Currency.  Each
Floating Rate Advance shall be in the amount of $5,000,000 or a higher integral
multiple of $1,000,000; provided that any Floating Rate Advance may be in the
amount of the unused Aggregate Commitment.

 

2.7.                              Payments and Prepayments.

 

2.7.1.  Payment at Maturity.  Each Borrower shall pay all its outstanding
Advances and all its other unpaid Obligations on the Facility Termination Date.

 

2.7.2.  Optional Payments.  Any Borrower may from time to time prepay, without
penalty or premium, all outstanding Floating Rate Advances to such Borrower or,
in an aggregate amount of $5,000,000 or higher integral multiples of $1,000,000,
any portion of the outstanding Floating Rate Advances to such Borrower upon two
Business Days’ prior notice to the Administrative Agent.  Any Borrower may from
time to time prepay,

 

--------------------------------------------------------------------------------


 

subject to the payment of any funding indemnification amounts required by
Section 3.3 but without penalty or premium, all outstanding Eurocurrency
Advances to such Borrower or, in the aggregate amount of $5,000,000 or a higher
integral multiple of 1,000,000 units of the Agreed Currency, any portion of the
outstanding Eurocurrency Advances to such Borrower upon three Business Days’
prior notice to the Administrative Agent.

 

2.7.3.  Mandatory Prepayments due to Currency Fluctuations.  If on any
Computation Date (a) the Aggregate Outstanding Credit Exposure exceeds the
Aggregate Commitment, (b) the Dollar Amount of all outstanding Multicurrency
Loans exceeds the amount specified in clause (iv) of the proviso to the first
sentence of Section 2.1 or (c) the Letter of Credit Obligations exceed the
amount specified in subsection 2.18(a)(ii), then the Borrowers shall immediately
repay Advances (or, in the case of clause (c) and, if no Advances are
outstanding, clause (a), deposit funds in an LC Collateral Account) in an amount
sufficient to eliminate such excess.

 

2.8.                              Method of Selecting Types and Interest Periods
for New Advances.  The applicable Borrower shall select the Type of Advance and,
in the case of a Eurocurrency Advance, the Interest Period and Agreed Currency
applicable thereto from time to time.  The applicable Borrower shall give the
Administrative Agent irrevocable notice (a “Borrowing Notice”) not later than
10:00 a.m. Local Time at least one Business Day before the Borrowing Date of
each Floating Rate Advance, three Business Days before the Borrowing Date for
each Eurocurrency Advance denominated in Dollars and four Business Days before
the Borrowing Date for each Eurocurrency Advance denominated in an Agreed
Currency other than Dollars, specifying:

 

(i)                                     the Borrowing Date, which shall be a
Business Day, of such Advance;

 

(ii)                                  the aggregate amount of such Advance;

 

(iii)                               the Type of Advance selected; and

 

(iv)                              in the case of a Eurocurrency Advance, the
Interest Period and Agreed Currency applicable thereto.

 

2.9.                              Conversion and Continuation of Outstanding
Advances.  Each Floating Rate Advance shall continue as a Floating Rate Advance
unless and until converted into a Eurocurrency Advance pursuant to this
Section 2.9 or repaid in accordance with Section 2.7.  Each Eurocurrency Advance
shall continue as a Eurocurrency Advance until the end of the then applicable
Interest Period therefor, at which time:

 

(i)                                     in the case of a Eurocurrency Advance
denominated in Dollars, such Advance shall be automatically converted into a
Floating Rate Advance unless (x) repaid in accordance with Section 2.7 or
(y) the applicable Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance either continue as a
Eurocurrency Advance for a new Interest Period or be converted into a Floating
Rate Advance; and

 

--------------------------------------------------------------------------------


 

(ii)                                  in the case of a Eurocurrency Advance
denominated in an Agreed Currency other than Dollars, if the Administrative
Agent has not received a Conversion/Continuation Notice (as defined below) prior
to 11:00 a.m. Local Time, three Business Days prior to the last day of any
Interest Period, such Advance shall automatically continue as a Eurocurrency
Advance in the same Agreed Currency with an Interest Period of one month unless
(x) repaid in accordance with Section 2.7 or (y) the applicable Borrower shall
have given the Administrative Agent a timely Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance continue as a Eurocurrency Advance for a new Interest
Period.

 

Subject to the terms of Section 2.6, any Borrower may elect from time to time to
convert all or any part of an Advance to such Borrower denominated in Dollars to
the other Type of Advance denominated in Dollars or to continue any Eurocurrency
Advance to such Borrower for a new Interest Period in the same Agreed Currency;
provided that any conversion or continuation of any Eurocurrency Advance shall
be made on, and only on, the last day of an Interest Period applicable thereto. 
The applicable Borrower shall give the Administrative Agent irrevocable notice
(a “Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurocurrency Advance not later than 10:00 a.m. (Local Time) at
least one Business Day, in the case of a conversion into a Floating Rate
Advance, three Business Days, in the case of a conversion into or continuation
of a Eurocurrency Advance denominated in Dollars, or four Business Days, in the
case of a conversion into or continuation of a Eurocurrency Advance denominated
in an Agreed Currency other than Dollars, prior to the date of the requested
conversion or continuation, specifying:

 

(i)                                     the requested date, which shall be a
Business Day, of such conversion or continuation; and

 

(ii)                                  the Agreed Currency, amount and Type of
Advance into which such Advance is to be converted or continued and, in the case
of a conversion into or continuation of a Eurocurrency Advance, the duration of
the Interest Period applicable thereto.

 

2.10.                        Method of Borrowing.

 

(a)                                  On each Borrowing Date for a Domestic
Advance to the Company, each Lender shall make available its Domestic Loan in
accordance with its Pro Rata Share not later than noon, Local Time, in Federal
or other funds immediately available to the Administrative Agent, in
Chicago, Illinois at its address specified in or pursuant to Article XIII.

 

(b)                                 On each Borrowing Date for a Multicurrency
Advance to the Company, each Lender shall make available its Multicurrency Loan
in accordance with its Pro Rata Share not later than noon, Local Time, at the
Eurocurrency Payment Office of the Administrative Agent for such currency, in
such funds as may then be customary for the settlement of international
transactions in such currency in the city of such Eurocurrency Payment Office
for such currency.

 

--------------------------------------------------------------------------------


 

(c)           On each Borrowing Date for a Multicurrency Advance to a Borrowing
Subsidiary, each applicable Lender shall make available its Multicurrency Loan
in accordance with its BSub Percentage for such Borrowing Subsidiary not later
than noon, Local Time, at the Eurocurrency Payment Office of the Administrative
Agent for such currency, in such funds as may then be customary for the
settlement of international transactions in such currency in the city of such
Eurocurrency Payment Office for such currency.

 

(d)           Unless the Administrative Agent has received written notice that
any applicable condition specified in Article IV has not been satisfied with
respect to a requested Advance, the Administrative Agent will make the funds
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address.

 

2.11.        Changes in Interest Rate, etc.  Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Advance is made or is converted from a Eurocurrency Advance into a
Floating Rate Advance to the date such Advance becomes due or is converted into
a Eurocurrency Advance, at the Floating Rate for such day.  Changes in the rate
of interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate. 
Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from the first day of each Interest Period applicable thereto to
the last day of such Interest Period at the interest rate determined by the
Administrative Agent as applicable to such Eurocurrency Advance based upon the
applicable Borrower’s selections under Sections 2.8 and 2.9 and otherwise in
accordance with the terms hereof.

 

2.12.        Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.8, 2.9 or 2.11, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Company (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of the Lenders to changes in interest rates), declare that (a) no Advance
denominated in Dollars may be made as, converted into or continued as a
Eurocurrency Advance and/or (b) each Eurocurrency Advance shall bear interest
for the remainder of the applicable Interest Period at the rate otherwise
applicable to such Interest Period plus 2% per annum and/or (c) each Floating
Rate Advance shall bear interest at a rate per annum equal to the Floating Rate
in effect from time to time plus 2% per annum and/or (d) the Letter of Credit
Fee Rate shall be increased by 2% per annum; provided that, during the
continuance of a Default under Section 7.6 or 7.7, the interest rates set forth
in clauses (b) and (c) above and the increase in the Letter of Credit Fee Rate
set forth in clause (d) above shall be applicable to all applicable Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.

 

2.13.        Method of Payment.  (a)  Each Advance shall be repaid and each
payment of interest thereon shall be paid in the currency in which such Advance
was made.  Except as set forth in the next sentence, all payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Company, by noon (Local Time) on the date when due
and shall be applied ratably by the

 

--------------------------------------------------------------------------------


 

Administrative Agent among the Lenders in accordance with their Pro Rata
Shares.  All payments to be made by a Borrower hereunder in any currency other
than Dollars shall be made in such currency on the date due in such funds as may
then be customary for the settlement of international transactions in such
currency for the account of the Administrative Agent at its Eurocurrency Payment
Office for such currency, and shall be applied ratably by the Administrative
Agent among the Lenders in accordance with their respective Pro Rata Shares (or,
in the case of any applicable Borrowing Subsidiary, their respective BSub
Percentages).  Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds received by the Administrative Agent. 
Each Borrower authorizes the Administrative Agent to charge any account of such
Borrower maintained with JPMCB or any of its Affiliates for each payment of
principal, interest and fees as it becomes due hereunder.

 

(b)           Notwithstanding the foregoing provisions of this Section, if,
after the making of any Multicurrency Advance, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Advance was made (the “Original
Currency”) no longer exists or the applicable Borrower is not able to make
payment to the Administrative Agent for the account of the applicable Lenders in
such Original Currency, then all payments to be made by such Borrower hereunder
in such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that such Borrower take all risks of the
imposition of any such currency control or exchange regulations.

 

2.14.        Noteless Agreement; Evidence of Indebtedness.  (a)  Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrowers to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(b)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made to each Borrower hereunder, the Agreed
Currency and Type thereof and, if applicable, the Interest Period with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder, (iii) the
original stated amount of each Letter of Credit issued for the account of, and
the amount of Letter of Credit Obligations owing by, each Borrower at any time
and (iv) the amount of any sum received by the Administrative Agent hereunder
from each Borrower and each Lender’s share thereof.

 

(c)           The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Obligations in accordance with their terms.

 

2.15.        Telephonic Notices.  Each Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances in Dollars,
effect selections of

 

--------------------------------------------------------------------------------


 

Agreed Currencies and Types of Advances and to transfer funds based on
telephonic notices made by any person or persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of such Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices for Advances in Dollars and Conversion/Continuation Notices to
be given telephonically.  Each Borrower agrees to deliver promptly to the
Administrative Agent, upon request of the Administrative Agent or any Lender, a
written confirmation (signed by an Authorized Officer) of each telephonic
notice.  If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error. 
Notwithstanding the foregoing, all notices to JPMEL hereunder shall be in
writing.

 

2.16.        Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof, on any date on which
such Floating Rate Advance is prepaid, whether due to acceleration or otherwise,
and at maturity.  Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurocurrency Advance on a
day other than a Payment Date shall be payable on the date of conversion. 
Interest accrued on each Eurocurrency Advance shall be payable on the last day
of each Interest Period therefor, on any date on which such Eurocurrency Advance
is prepaid, whether by acceleration or otherwise, and at maturity.  Interest
accrued on each Eurocurrency Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period.  Interest and facility fees shall be calculated for actual
days elapsed on the basis of a 360-day year, except for interest on Loans
denominated in British Pounds Sterling which shall be calculated for actual days
elapsed on the basis of a 365-day year.  Interest shall be payable for the day
an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (Local Time) at the place of payment.  If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

 

2.17.        Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder.  The Administrative Agent will notify each Lender of
the interest rate applicable to each Eurocurrency Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

 

2.18.        Letters of Credit.

 

(a)           Issuance.  Each Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby letters of credit denominated in
Agreed Currencies (each a “Letter of Credit”) and to renew, extend, increase,
decrease or otherwise modify Letters of Credit (“Modify,” and each such action a
“Modification”) from time to time from the date of this Agreement to the
Facility Termination Date upon the request of a Borrower; provided that

 

--------------------------------------------------------------------------------


 

immediately after any Letter of Credit is issued or Modified, (i) the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment and
(ii) the sum of (A) the Letter of Credit Obligations under this Agreement plus
(B) the “Letter of Credit Obligations” under and as defined in the 364-Day
Credit Agreement shall not exceed $50,000,000.  No Letter of Credit shall have
an expiry date after the earlier of (x) the scheduled Facility Termination Date
and (y) the date that is one year after the date of issuance thereof (provided
that any Letter of Credit with a one-year tenor may provide for the renewal
thereof for additional one-year periods not to extend beyond the scheduled
Facility Termination Date).

 

(b)           Participations.  Upon the issuance or Modification by the Issuer
of a Letter of Credit in accordance with this Section 2.18, the applicable
Issuer shall be deemed, without further action by any Person, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any Person, to have unconditionally and
irrevocably purchased from such Issuer, a participation in such Letter of Credit
(and each Modification thereof) and the related Letter of Credit Obligations in
proportion to its Pro Rata Share.

 

(c)           Notice.  Subject to Section 2.18(a), the applicable Borrower shall
give the applicable Issuer notice prior to 10:00 a.m. (Local Time) at least
three Business Days (or such lesser period of time as such Issuer may agree in
its sole discretion) prior to the proposed date of issuance or Modification of
each Letter of Credit, specifying the beneficiary, the proposed date of issuance
(or Modification), the currency in which such Letter of Credit is to be
denominated (which shall be an Agreed Currency) and the expiry date of such
Letter of Credit, and describing the proposed terms of such Letter of Credit and
the nature of the transactions proposed to be supported thereby.  Upon receipt
of such notice, the applicable Issuer shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender, of the
contents thereof and of the amount of such Lender’s participation in such
proposed Letter of Credit.  The issuance or Modification by an Issuer of any
Letter of Credit shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which such Issuer shall have no duty to
ascertain, it being understood, however, that such Issuer shall not issue any
Letter of Credit if it has received written notice from any Borrower, the
Administrative Agent or any Lender that any such condition precedent has not
been satisfied), be subject to the conditions precedent that such Letter of
Credit shall be satisfactory to such Issuer and that the applicable Borrower
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Letter of Credit as the Issuer shall
have reasonably requested (each a “Letter of Credit Application”).  In the event
of any conflict between the terms of this Agreement and the terms of any Letter
of Credit Application, the terms of this Agreement shall control.

 

(d)           Letter of Credit Fees.  Each Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, with respect to each Letter of Credit, a
letter of credit fee (the “Letter of Credit Fee”) at a per annum rate equal to
the Letter of Credit Fee Rate in effect from time to time on the maximum undrawn
amount which may at any time thereafter be available under such Letter of
Credit, such fee to be payable in arrears on each Payment Date, on the Facility
Termination Date and, after the Facility Termination Date (if applicable), on
demand.  The Company shall also pay to each Issuer for its own account (x) a
fronting fee in the amount agreed to by such Issuer and the Company from

 

--------------------------------------------------------------------------------


 

time to time, with such fee to be payable in arrears on each Payment Date, and
(y) documentary and processing charges in connection with the issuance or
Modification of and draws under Letters of Credit in accordance with such
Issuer’s standard schedule for such charges as in effect from time to time.

 

(e)           Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment under such Letter
of Credit, the applicable Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the applicable Borrower and each
Lender of the amount to be paid by such Issuer as a result of such demand and
the proposed payment date (the “Letter of Credit Payment Date”).  The
responsibility of any Issuer to the applicable Borrower and each Lender shall be
only to determine that the documents delivered under each Letter of Credit
issued by it in connection with a demand for payment are in conformity in all
material respects with such Letter of Credit.  Each Issuer shall endeavor to
exercise the same care in its issuance and administration of Letters of Credit
as it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by such Issuer, each Lender shall, subject to Section 2.24,
be unconditionally and irrevocably obligated, without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse such Issuer
on demand for such Lender’s Pro Rata Share of the amount of each payment made by
such Issuer under each Letter of Credit issued by it to the extent such amount
is not reimbursed by the Borrowers pursuant to Section 2.18(f), plus interest on
the foregoing amount, for each day from the date of the applicable payment by
the Issuer to the date on which such Issuer is reimbursed by such Lender for its
Pro Rata Share thereof, at a rate per annum equal to the Federal Funds Effective
Rate or, beginning on third Business Day after demand for such amount by such
Issuer, the rate applicable to Floating Rate Advances.

 

(f)            Reimbursement by Borrowers.  The applicable Borrower shall be
irrevocably and unconditionally obligated to reimburse each Issuer on or before
the applicable Letter of Credit Payment Date for any amount to be paid by such
Issuer upon any drawing under any Letter of Credit issued for the account of
such Borrower, without presentment, demand, protest or other formalities of any
kind; provided that such Borrower shall not be precluded from asserting any
claim for direct (but not consequential) damages suffered by such Borrower to
the extent, but only to the extent, caused by the willful misconduct or gross
negligence of such Issuer in determining whether a request presented under any
Letter of Credit complied with the terms of such Letter of Credit or such
Issuer’s failure to pay under any Letter of Credit after the presentation to it
of a request strictly complying with the terms and conditions of such Letter of
Credit.  All such amounts paid by an Issuer and remaining unpaid by a Borrower
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the rate applicable to Floating Rate
Advances.  Each Issuer will pay to each Lender ratably in accordance with its
Pro Rata Share all amounts received by it from a Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Letter of Credit issued by such Issuer, but only to the extent such Lender made
payment to such Issuer in respect of such Letter of Credit pursuant to
Section 2.18(e).

 

(g)           Obligations Absolute.  The Borrowers’ obligations under this
Section 2.18 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against any

 

--------------------------------------------------------------------------------


 

Issuer, any Lender or any beneficiary of a Letter of Credit.  The Borrowers
further agree with the Issuers and the Lenders that neither any Issuer nor any
Lender shall be responsible for, and no Borrower’s Reimbursement Obligation in
respect of any Letter of Credit shall be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among any Borrower, any of its
Affiliates, the beneficiary of any Letter of Credit or any financing institution
or other party to whom any Letter of Credit may be transferred or any claims or
defenses whatsoever of any Borrower or of any of its Affiliates against the
beneficiary of any Letter of Credit or any such transferee.  No Issuer shall be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit issued by it.  Each Borrower agrees that any action taken
or omitted by any Issuer or any Lender under or in connection with any Letter of
Credit issued for the account of such Borrower and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon such Borrower and shall not put any Issuer or any Lender under any
liability to such Borrower.  Nothing in this Section 2.18(g) is intended to
limit the right of any Borrower to make a claim against any Issuer for damages
as contemplated by the proviso to the first sentence of Section 2.18(f).

 

(h)           Actions of Issuer.  Each Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such Issuer. 
Each Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.18, each Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holder of a participation in any Letter of Credit issued
by such Issuer.

 

(i)            Indemnification.  The Borrowers jointly and severally agree to
indemnify and hold harmless each Lender, each Issuer and the Administrative
Agent, and their respective Related Parties, from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Person may incur
(or which may be claimed against such Person by any other Person) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Letter of Credit or any actual or proposed
use of any Letter of Credit, including any claims, damages, losses, liabilities,
costs or expenses which any Issuer may incur by reason of or in connection with
the failure of any other Lender to fulfill or comply with its obligations to
such Issuer hereunder (but nothing herein contained shall affect any right any
Borrower may have against any defaulting Lender) or by reason of or on account
of such Issuer issuing any Letter of Credit which specifies that the term
“Beneficiary” therein includes any successor by operation of law of the named
Beneficiary, but which Letter of Credit

 

--------------------------------------------------------------------------------


 

does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to such Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrowers shall not be required to indemnify any Person for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of any Issuer in
determining whether a request presented under any Letter of Credit issued by
such Issuer complied with the terms of such Letter of Credit or (y) any Issuer’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of such Letter of
Credit.  Nothing in this Section 2.18(i) is intended to limit the obligations of
the Borrowers under any other provision of this Agreement.

 

(j)            Lenders’ Indemnification.  Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify each Issuer and its Related
Parties (to the extent not reimbursed by the Borrowers) against any cost,
expense (including reasonable counsel fees and charges), claim, demand, action,
loss or liability (except such as result from such indemnitees’ gross negligence
or willful misconduct or such Issuer’s failure to pay under any Letter of Credit
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit) that such indemnitees may
suffer or incur in connection with this Section 2.18 or any action taken or
omitted by such indemnitees hereunder.

 

(k)           LC Collateral Account.  Each Borrower agrees that it will
establish on the Facility Termination Date (or on such earlier date as may be
required pursuant to Section 8.1), and thereafter maintain so long as any Letter
of Credit issued for the account of such Borrower is outstanding or any amount
is payable to any Issuer or the Lenders in respect of any such Letter of Credit,
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (each an “LC Collateral Account”) at the Administrative
Agent’s office at the address specified pursuant to Article XIII, in the name of
such Borrower but under the sole dominion and control of the Administrative
Agent, for the benefit of the Lenders, and in which such Borrower shall have no
interest other than as set forth in Section 8.1.  Each Borrower hereby pledges,
assigns and grants to the Administrative Agent, on behalf of and for the ratable
benefit of the Lenders and the Issuers, a security interest in all of such
Borrower’s right, title and interest in and to all funds which may from time to
time be on deposit in the applicable LC Collateral Account, to secure the prompt
and complete payment and performance of the Obligations of such Borrower.  The
Administrative Agent will invest any funds on deposit from time to time in any
LC Collateral Account in certificates of deposit of JPMCB having a maturity not
exceeding 30 days.  If funds are deposited in an LC Collateral Account pursuant
to Section 2.7.3 and the provisions of Section 8.1 are not applicable, then the
Administrative Agent shall release from the LC Collateral Account to the
applicable Borrower, upon the expiration or termination of, or any reduction in
the amount available under, any applicable Letter of Credit, an amount equal to
the excess (if any) of all funds in such LC Collateral Account over the Letter
of Credit Obligations of such Borrower.

 

(l)            Rights as a Lender.  In its capacity as a Lender, each Issuer
shall have the same rights and obligations as any other Lender.

 

2.19.        Lending Installations.  Each Lender will book its Loans at the
appropriate Lending Installation listed on its Administrative Questionnaire or
such other Lending Installation

 

--------------------------------------------------------------------------------


 

designated by such Lender in accordance with the final sentence of this
Section 2.19.  All terms of this Agreement shall apply to any such Lending
Installation and the Loans issued hereunder shall be deemed held by each Lender
for the benefit of any such Lending Installation.  Each Lender may, by written
notice to the Administrative Agent and the Company in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it and for whose account Loan payments are to be
made.

 

2.20.        Non-Receipt of Funds by the Administrative Agent.  Unless a
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of a Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made. 
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or such Borrower, as the case may be, has not in
fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Borrower, the interest rate applicable to the relevant Loan; or
(ii) in the case of payment by a Lender, (x) for the first three Business Days
after demand, (I) if such payment is denominated in Dollars, the Federal Funds
Effective Rate, (II) if such payment is denominated in Euros or British Pounds
Sterling, the applicable Eurocurrency Reference Rate, or (III) if such payment
is denominated in any other currency, the rate determined by the Administrative
Agent to be its costs of funds for such currency (including overdraft charges
levied by any relevant correspondent bank and any other taxes, levies, imposts,
deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent in connection with obtaining such currency), and
(y) thereafter (in each case), the interest rate applicable to the relevant
Loan.

 

2.21.        Market Disruption.  Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Advance
in any Agreed Currency other than Dollars, if there shall occur on or prior to
the date of such Advance any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Administrative Agent or the
Required Lenders make it impracticable for the Eurocurrency Loans comprising
such Advance to be denominated in the Agreed Currency specified by the
applicable Borrower, then the Administrative Agent shall forthwith give notice
thereof to the Borrowers and the Lenders, and such Loans shall not be
denominated in such Agreed Currency but shall, except as otherwise set forth in
Section 2.14, be made on such Borrowing Date in Dollars, in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Borrowing Notice or Conversion/Continuation Notice, as
the case may be, as Floating Rate Loans, unless the applicable Borrower notifies
the Administrative Agent at least one Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the opinion of the Administrative Agent and the Required Lenders
be practicable

 

--------------------------------------------------------------------------------


 

and in an aggregate principal amount approximately equal to the Dollar Amount of
the aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.

 

2.22.        Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main Chicago office on the Business Day preceding that on which final,
non-appealable judgment is given.  The obligations of the Borrowers in respect
of any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency.  If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, the Borrowers jointly and severally agree, to the fullest extent that
they may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent, as the case
may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent, as the case may be, in the specified currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 11.2, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to the
Borrowers.

 

2.23.        Borrowing Subsidiaries; Company as agent for Borrowing
Subsidiaries.

 

(a)           The Company may designate any Subsidiary as a Borrowing
Subsidiary; provided that (i) the Company shall give the Administrative Agent
(which shall promptly notify each Lender) not less than 10 days’ notice of such
proposed designation of a Borrowing Subsidiary, (ii) no Subsidiary may become a
Borrowing Subsidiary without the written consent of the Administrative Agent
(which consent, if granted, may limit the portion of the Aggregate Commitment
that will be made available to, or place other conditions on Loans to, such
Borrowing Subsidiary) and (iii) if any Lender determines in good faith and
notifies the Administrative Agent that lending to such proposed Borrowing
Subsidiary would be illegal, impossible or impractical for such Lender or would
result in costs or expenses for which such Lender would not be indemnified by
the proposed Borrowing Subsidiary or the Company pursuant hereto, or the Company
determines in good faith and notifies the Administrative Agent that Loans to
such proposed Borrowing Subsidiary by any Lender would result in payments
pursuant to Section 3.1 or 3.4 that are materially in excess of the payments
that would be made to the other Lenders pursuant to such Sections, then (x) the
applicable Lender shall have no obligation to make Loans to such Borrowing
Subsidiary and (y) the applicable Borrowing Subsidiary Agreement shall specify
which Lenders are to be BSub Lenders with respect to such Borrowing Subsidiary
and the amount of the applicable BSub Commitments of such Lenders

 

--------------------------------------------------------------------------------


 

(which, absent agreement to the contrary among the Company, the applicable BSub
Lenders and the Administrative Agent, shall be equal to the percentage that the
amount of such BSub Lenders’ Commitments is of the aggregate amount of the
Commitments of all Lenders that will be BSub Lenders with respect to such
Borrowing Subsidiary).  Subject to the foregoing, upon delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement signed by the Company
and the proposed Borrowing Subsidiary, and the Administrative Agent’s consent
thereto, the applicable Subsidiary shall become a Borrowing Subsidiary and a
party to this Agreement.

 

(b)           Any Borrowing Subsidiary shall cease to be a Borrowing Subsidiary
hereunder if such Borrowing Subsidiary and the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination in the
form of Exhibit F-2; provided that at such time no Multicurrency Loans made to,
or Letters of Credit issued for the account of, such Borrowing Subsidiary are
then outstanding.

 

(c)           Each Borrowing Subsidiary hereby irrevocably appoints and
authorizes the Company to take such action and deliver and receive notices
hereunder as agent on its behalf and to exercise such powers under this
Agreement as are delegated to it by the terms hereof, together with all such
powers as are reasonably incidental thereto.  In furtherance of and not in
limitation of the foregoing, for administrative convenience of the parties
hereto, the Administrative Agent and the Lenders shall send all notices and
communications to be sent to any Borrowing Subsidiary solely to the Company and
may rely solely upon the Company to receive all such notices and other
communications for and on behalf of each Borrowing Subsidiary.  No Person other
than the Company (and its authorized officers and employees) may act as agent
for any Borrowing Subsidiary hereunder without the written consent of the
Administrative Agent.

 

2.24.        Effect of Participation Funding Notice.

 

(a)           Each Lender that is not a BSub Lender with respect to any
Borrowing Subsidiary agrees that it shall at all times have a participation in
and acknowledges that it is irrevocably and unconditionally obligated, upon
receipt of notice that the Administrative Agent has received a Participation
Funding Notice, to fund (or to cause an Affiliate to fund) its participation in,
(i) its Pro Rata Share of all Loans to such Borrowing Subsidiary.

 

(b)           The Administrative Agent shall promptly notify each Lender of its
receipt of a Participation Funding Notice.  Promptly upon receipt of such
Participation Funding Notice, (i) each Lender that is not a BSub Lender with
respect to any Borrowing Subsidiary shall (or shall cause an Affiliate to) make
available to the Administrative Agent for the account of the BSub Lenders with
respect to such Borrowing Subsidiary an amount in each applicable currency and
in immediately available funds equal to its Pro Rata Share of all outstanding
Loans to such Borrowing Subsidiary.  If any Lender so notified fails to make
available to the Administrative Agent for the account of the applicable other
Lenders the full amount of such Lender’s participations in all applicable Loans
by 12:00 noon, Local Time, on the Business Day following its receipt of such
notice from the Administrative Agent (or two Business Days following receipt of
such notice if such notice is received after 12:00 noon, Local Time, on any
Business Day), then interest shall accrue on such Lender’s obligation to fund
such participations, from the date such obligation became due to the date such
Lender pays such obligations in full, at a rate per

 

--------------------------------------------------------------------------------


 

annum equal to the Federal Funds Rate in effect from time to time (or a
comparable rate determined by the Administrative Agent to be appropriate for the
applicable currency) plus, beginning three Business Days after such amount was
due, 2%.  The Administrative Agent shall promptly distribute to each Lender an
amount equal to its applicable share of the amount received from any other
Lender to fund its participation in the Loans of such Lender together with its
applicable share of any interest received from such other Lender pursuant to the
previous sentence, in the same funds as those received by the Administrative
Agent.

 

(c)           From and after the date on which the Administrative Agent has
received a Participation Funding Notice, all funds received by the
Administrative Agent in payment of any Loan and interest thereon shall be
distributed by the Administrative Agent, in the same funds as those received by
the Administrative Agent, to all Lenders in accordance with their respective Pro
Rata Shares (i.e., giving effect to the funding of participations pursuant to
this Section 2.24), except that any such funds otherwise payable to any Lender
that has not funded its participations as provided herein shall be distributed
ratably to the other Lenders until such participations have been funded.

 

(d)           Each Lender’s obligation to purchase participation interests in
Loans pursuant to this Section 2.24 shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Administrative Agent, any other Lender, any Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Unmatured Default, (iii) any adverse change in the condition
(financial or otherwise) of any Borrower or any other Person, (iv) any breach of
this Agreement by any Borrower or any other Lender, (v) any inability of any
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement on the date upon which any participation interest in any Loan is to be
purchased or (vi) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing.

 

2.25.        Funding of Participations in Dollars.  Any Lender may fund its
purchase of a participation in any Letter of Credit denominated in any currency
other than Dollars, by delivering to the Administrative Agent on the date such
participation is to be funded an amount in Dollars equal to the sum of (a) the
amount necessary for the Administrative Agent to purchase on such date in
accordance with its customary procedures an amount in the applicable currency
sufficient to fund such Lender’s required participation payment plus (b) the
reasonable and customary costs, fees and expenses of the Administrative Agent in
making such purchase.

 

ARTICLE III
YIELD PROTECTION; TAXES

 

3.1.          Yield Protection.  If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender, any
applicable Lending Installation or any Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

 

--------------------------------------------------------------------------------


 

(a)           subjects any Lender, any applicable Lending Installation or any
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or any Issuer in respect of its
Eurocurrency Loans or Letters of Credit or participations therein;

 

(b)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, any
applicable Lending Installation or any Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances); or

 

(c)           imposes any other condition the result of which is to increase the
cost to any Lender, any applicable Lending Installation or any Issuer of making,
funding or maintaining its Eurocurrency Loans or of issuing or participating in
Letters of Credit or reduces any amount receivable by any Lender, any applicable
Lending Installation or any Issuer in connection with its Eurocurrency Loans or
Letters of Credit, or requires any Lender, any applicable Lending Installation
or any Issuer to make any payment calculated by reference to the amount of
Eurocurrency Loans or Letters of Credit held or interest received by it, by an
amount deemed material by such Lender or such Issuer, as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender,
such applicable Lending Installation or such Issuer of making or maintaining its
Eurocurrency Loans, Letters of Credit or Commitment or to reduce the return
received by such Lender, such applicable Lending Installation or such Issuer in
connection with such Eurocurrency Loans, Letters of Credit or Commitment, then,
within 15 days of demand by such Lender or such Issuer, the Borrowers shall pay
such Lender or such Issuer such additional amount or amounts as will compensate
such Lender or such Issuer for such increased cost or reduction in amount
received.

 

3.2.          Availability of Types of Advances.  If any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type, currency and maturity appropriate to match fund Eurocurrency Advances
are not available or (ii) the interest rate applicable to Eurocurrency Advances
does not accurately reflect the cost of making or maintaining Eurocurrency
Advances, then the Administrative Agent shall suspend the availability of
Eurocurrency Advances and require any affected Eurocurrency Advances to be
repaid or, in the case of Advances to the Company, converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.3.

 

3.3.          Funding Indemnification.  If any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurocurrency
Advance is not made on the date specified by the applicable Borrower for any
reason other than default by the Lenders, the Borrowers will jointly and
severally indemnify each Lender for any loss or cost incurred by it resulting
therefrom, including any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurocurrency Advance.

 

--------------------------------------------------------------------------------


 

3.4.          Taxes.  (a)  All payments by the Borrowers to or for the account
of any Lender, any Issuer or the Administrative Agent hereunder or under any
other Loan Document shall be made free and clear of and without deduction for
any and all Taxes.  If any Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder to any Lender, any Issuer or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.4) such Lender, such Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (iv) such Borrower
shall furnish to the Administrative Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

 

(b)           In addition, the Borrowers hereby agree to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or from
the execution or delivery of, or otherwise with respect to, this Agreement or
any other Loan Document (“Other Taxes”).

 

(c)           The Borrowers jointly and severally hereby agree to indemnify the
Administrative Agent, each Lender and each Issuer for the full amount of Taxes
or Other Taxes (including any Taxes or Other Taxes imposed on amounts payable
under this Section 3.4) paid by the Administrative Agent, such Lender or such
Issuer as a result of its Commitment, any Credit Extension made by it hereunder,
or otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  Payments due under this indemnification shall be made within
30 days of the date the Administrative Agent, such Lender or such Issuer makes
demand therefor pursuant to Section 3.5.

 

(d)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date of this Agreement, (i)
deliver to the Administrative Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and (ii)
deliver to the Administrative Agent a United States Internal Revenue Form W-8 or
W-9, as the case may be, and certify that it is entitled to an exemption from
United States backup withholding tax.  Each Non-U.S. Lender further undertakes
to deliver to the Company and the Administrative Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Company or the Administrative Agent.  All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including any change in treaty,
law or regulation) has occurred prior to the date on which any such delivery
would otherwise be required which renders all such forms inapplicable or which
would prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender

 

--------------------------------------------------------------------------------


 

advises the Company and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

 

(e)           For any period during which a Non-U.S. Lender has failed to
provide the Company with an appropriate form pursuant to clause (d) above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.4 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (iv) above, the
Borrowers shall take such steps as such Non-U.S. Lender shall reasonably request
to assist such Non-U.S. Lender to recover such Taxes.

 

(f)            Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Company
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

(g)           If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.4(g) shall survive the payment of the Obligations
and termination of this Agreement.

 

3.5.          Lender Statements; Survival of Indemnity.  To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurocurrency Loans to reduce any liability of
the Borrowers to such Lender under Sections 3.1, 3.3 and 3.4 or to avoid the
unavailability of Eurocurrency Advances under Section 3.2, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Each Lender and each Issuer shall deliver a written statement to the
Company (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.3 or 3.4.  Such written statement shall set forth in
reasonable detail the calculations upon which such Lender or such Issuer
determined such amount and shall be final, conclusive and binding on the
Borrowers in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan shall be calculated
as though the applicable Lender funded its Eurocurrency Loan through the
purchase of a deposit of the type, currency and maturity

 

--------------------------------------------------------------------------------


 

corresponding to the deposit used as a reference in determining the Eurocurrency
Rate applicable to such Loan, whether in fact that is the case or not.  Unless
otherwise provided herein, the amount specified in the written statement of any
Lender or any Issuer shall be payable on demand after receipt by the Company of
such written statement.  The obligations of the Borrowers under Sections 3.1,
3.3 and 3.4 shall survive payment of the Obligations and termination of this
Agreement.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

4.1.          Effectiveness.  This Agreement shall become effective on the date
(the “Effective Date”) on which (i) no Default or Unmatured Default exists, (ii)
the representations and warranties set forth in Article V are true and correct;
and (iii) the Company has furnished to the Administrative Agent with sufficient
copies for the Lenders:

 

(a)           Copies of the articles or certificate of incorporation (or similar
formation documents) of the Company, together with all amendments, and a
certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of formation, as well as any other information
required by Section 326 of the USA Patriot Act or necessary for the
Administrative Agent or any Lender to verify the identity of the Company as
required by Section 326 of the USA Patriot Act.

 

(b)           Copies, certified by the Secretary or an Assistant Secretary of
the Company, of its by-laws and of the resolutions of its Board of Directors and
of resolutions or actions of any other body authorizing the execution of the
Loan Documents to which the Company is a party.

 

(c)           An incumbency certificate, executed by the Secretary or an
Assistant Secretary of the Company, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Company authorized to sign the Loan Documents to which the Company is a party,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company.

 

(d)           A certificate, signed by the chief financial officer of the
Company, stating that on the date of the initial Credit Extension, no Default or
Unmatured Default has occurred and is continuing.

 

(e)           A written opinion of counsel to the Company, addressed to the
Lenders and in substance reasonably acceptable to the Administrative Agent.

 

(f)            Certified copies of all required consents and approvals from
third parties, including governmental approvals, with respect to the execution
and delivery by the Company of, and the performance by the Company of its
obligations under, each Loan Document to which it is a party.

 

(g)           A Borrowing Subsidiary Confirmation, in substantially the form of
Exhibit C, duly executed by each Borrowing Subsidiary which executed a Borrowing
Subsidiary Agreement under the Existing Agreement.

 

--------------------------------------------------------------------------------


 

(h)           Such other documents as any Lender or its counsel may have
reasonably requested.

 

4.2.          Each Credit Extension.  The Lenders shall not be required to make
any Credit Extension unless on the applicable Borrowing Date or issuance date:

 

(a)           There exists no Default or Unmatured Default.

 

(b)           The representations and warranties contained in Article V (other
than (i) the representation and warranty in Section 5.4 and (ii) solely with
respect to Credit Extensions the proceeds of which will be used to pay maturing
commercial paper of the Company, the representation and warranty in Section 5.5)
are true and correct as of such Borrowing Date or issuance date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

 

(c)           All legal matters incident to the making of such Credit Extension
shall be satisfactory to the Lenders and their counsel.

 

Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the
applicable Borrower (and, if the Company is not the Borrower, by the Company)
that the conditions contained in Sections 4.2(a) and (b) have been satisfied. 
Any Lender may require a duly completed compliance certificate in substantially
the form of Exhibit A as a condition to making a Credit Extension.

 

4.3.          Initial Loans to a Borrowing Subsidiary.  The Lenders shall not be
required to make Loans to any Borrowing Subsidiary unless (i) the conditions
precedent set forth in Sections 4.1 and 4.2 have been satisfied and (ii) such
Borrowing Subsidiary has furnished to the Administrative Agent with sufficient
copies for the Lenders:

 

(a)           Copies of the articles or certificate of incorporation (or similar
formation documents) of such Borrowing Subsidiary, together with all amendments,
and (to the extent applicable) a certificate of good standing, each certified by
the appropriate governmental officer in its jurisdiction of formation, as well
as any other information required by Section 326 of the USA Patriot Act or
necessary for the Administrative Agent or any Lender to verify the identity of
such Borrowing Subsidiary as required by Section 326 of the USA Patriot Act.

 

(b)           Copies, certified by the Secretary or Assistant Secretary of such
Borrowing Subsidiary, of its by-laws (or similar governing document) and of the
resolutions of its Board of Directors (or similar governing body) and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which such Borrowing Subsidiary is a party.

 

(c)           An incumbency certificate, executed by the Secretary or Assistant
Secretary (or comparable officer) of such Borrowing Subsidiary, which shall
identify by name and title and bear the signatures of the officers of such
Borrowing Subsidiary authorized to sign the Loan Documents to which such
Borrowing Subsidiary is a party, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by such Borrowing Subsidiary.

 

--------------------------------------------------------------------------------


 

(d)           A written opinion of counsel to such Borrowing Subsidiary,
addressed to the Lenders and in substance reasonably acceptable to the
Administrative Agent.

 

(e)           Certified copies of all required consents and approvals from third
parties, including governmental approvals, with respect to the execution and
delivery by such Borrowing Subsidiary of, and the performance by such Borrowing
Subsidiary of its obligations under, the Loan Documents to which it is a party.

 

(f)            Such other documents as any Lender or its counsel may have
reasonably requested.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Lenders that:

 

5.1.          Corporate Existence and Power.  Each of the Company and each
Material Subsidiary is duly organized, validly existing, and in good standing,
under the laws of the jurisdiction of its formation, has all power and authority
to carry on its business as now being conducted and to own its properties and is
duly licensed or qualified and in good standing in each other jurisdiction in
which its properties are located or in which failure to qualify would materially
and adversely affect the conduct of its business or the enforceability of
contractual rights of the Company or such Subsidiary.

 

5.2.          Corporate Authorization.  The execution, delivery and performance
by each Borrower of this Agreement and the other Loan Documents to which such
Borrower is a party are within such Borrower’s corporate or other company power,
have been duly authorized by all necessary corporate or other company action and
will not contravene, or constitute a default under, any provision of applicable
law or regulation or of the certificate or articles of incorporation (or similar
formation document) or by-laws (or similar governing document) of such Borrower,
or of any judgment, order, decree, agreement or instrument binding on such
Borrower or result in the creation of any Lien upon any of its property or
assets.

 

5.3.          Binding Effect.  This Agreement constitutes, and the other Loan
Documents to which any Borrower is a party when duly executed on behalf of such
Borrower and delivered in accordance with this Agreement will constitute, the
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms.

 

5.4.          Financial Statements.

 

(a)           The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2007 and the related consolidated statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended, certified by PriceWaterhouseCoopers, LLP, certified
public accountants, and set forth in the Company’s 2007 Form 10-K, a copy of
which has been delivered to each of the Lenders, fairly present, in conformity
with generally accepted accounting principles, the consolidated financial
position of the Company and its Consolidated Subsidiaries at such date and the
consolidated results of operations for such fiscal year.

 

--------------------------------------------------------------------------------


 

(b)           No material adverse change has occurred in the financial position,
results of operations or business of the Company and its Consolidated
Subsidiaries since December 31, 2007.

 

5.5.          Litigation and Contingent Liabilities.  There are no actions,
suits or proceedings pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary in any court or
before or by any governmental department, agency or instrumentality which could
reasonably be expected to have a Material Adverse Effect.  Other than any
liability incident to such litigation or proceedings, neither the Company nor
any Subsidiary has any contingent liabilities which are material to the Company
and its Subsidiaries taken as a whole and which are not provided for or
disclosed in Schedule 5.5.

 

5.6.          Taxes.  The Company and each of its Subsidiaries has filed (or has
obtained extensions of the time by which it is required to file) all United
States federal income tax returns and all other material tax returns required to
be filed by it and has paid all taxes shown due on the returns so filed as well
as all other taxes, assessments and governmental charges which have become due,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided and (b) other taxes that do not at
any time exceed $1,000,000 in the aggregate.

 

5.7.          Governmental and other Approvals.  No approval, consent or
authorization of or filing or registration with any governmental authority or
body is necessary for the execution, delivery or performance by any Borrower of
this Agreement or the other Loan Documents to which such Borrower is a party or
for the performance by such Borrower of any of the terms or conditions hereof or
thereof, except for such approvals, consents or authorizations (copies of which
have been delivered to the Lenders) as have been obtained and are in full force
and effect.

 

5.8.          Compliance with ERISA.  Each member of the Controlled Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code, and has not
incurred liabilities which are due and payable aggregating in excess of
$5,000,000 to the PBGC or a Plan under Title IV of ERISA.

 

5.9.          Environmental Matters.  In the ordinary course of its business,
the Company conducts an ongoing review of the effect of Environmental Laws on
the business, operations and properties of the Company and its Subsidiaries, in
the course of which it identifies and evaluates associated liabilities and costs
(including any capital or operating expenditures required for clean-up or
closure of properties presently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by law or as a condition of any license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat, any costs or liabilities
in connection with off-site disposal of wastes or Hazardous Substances, and any
actual or potential liabilities to third parties, including employees, and any
related costs and expenses).  On the basis of such review, the Company has
reasonably concluded that such associated liabilities and costs, including the
costs of compliance with Environmental Laws, are unlikely to have a Material
Adverse Effect.

 

--------------------------------------------------------------------------------


 

5.10.        Ownership of Properties; Liens.  The Company and its Subsidiaries
own good and marketable title to, or a valid leasehold interest in, all
Properties which are material to the Company and its Subsidiaries taken as a
whole, real and personal, tangible and intangible, of any nature whatsoever
(including patents, trademarks, trade names, service marks and copyrights), free
and clear of all Liens, charges and claims (including infringement claims with
respect to patents, trademarks, copyrights and the like) except as permitted
pursuant to Section 6.11.

 

5.11.        Subsidiaries.  As of the date hereof, the Company has no
Subsidiaries except those listed in Schedule 5.11, and each Subsidiary which is
a Material Subsidiary is designated thereon.

 

5.12.        Investment Company Act.  Neither the Company nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.

 

5.13.        Regulation U.  No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock.

 

5.14.        Accuracy of Disclosure.  All information heretofore or
contemporaneously herewith furnished by the Company or any Subsidiary to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby is, and all information
hereafter furnished by or on behalf of the Company or any Subsidiary to the
Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, when taken together, true and accurate in every material respect on the
date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading.

 

5.15.        No Burdensome Restrictions.  Neither the Company nor any Subsidiary
is a party to any agreement or instrument or subject to any other obligation or
any charter or corporate restriction or any provision of any applicable law,
rule or regulation which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

ARTICLE VI
COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1.          Financial Statements.  The Company will deliver, or caused to be
delivered, to each of the Lenders:

 

(a)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Company (or, if earlier, 30 days after the date
customarily required to be filed by the Company with the Securities and Exchange
Commission), a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such year, and consolidated statements of income
and cash flows of the Company and its Consolidated Subsidiaries for such year,
setting forth in each case in comparative form corresponding consolidated
figures from the

 

--------------------------------------------------------------------------------


 

preceding fiscal year, all reported on in a manner acceptable to the Securities
and Exchange Commission by PriceWaterhouseCoopers, LLP or other independent
certified public accountants of nationally recognized standing;

 

(b)           as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Company (or, if
earlier, 15 days after the date required to be filed by the Company with the
Securities and Exchange Commission), a consolidated balance sheet of the Company
and its Consolidated Subsidiaries as at the end of such quarter and the related
consolidated statements of income and cash flow of the Company and its
Consolidated Subsidiaries for such quarter and for the portion of the Company’s
fiscal year ended at the end of such quarter setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Company’s previous fiscal year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, generally accepted
accounting principles and consistency by the chief financial officer or the
chief accounting officer of the Company;

 

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer or the chief accounting officer of the Company (i) setting
forth in reasonable detail the calculations required to establish whether the
Company was in compliance with the requirements of Sections 6.9 and 6.10 on the
date of such financial statements and (ii) stating whether there exists on the
date of such certificate any Default or Unmatured Default and, if any Default or
Unmatured Default exists, setting forth the details thereof and the action which
the Company is taking or proposes to take with respect thereto;

 

(d)           simultaneously with the delivery of each set of financial
statements referred to in clause (a) above, a statement of the firm of
independent public accountants which reported on such statements (i) to the
effect that nothing has come to their attention to cause them to believe that
there existed on the date of such statements any Default or Unmatured Default
and (ii) confirming the calculations set forth in the officer’s certificate
delivered simultaneously therewith pursuant to clause (c) above;

 

(e)           forthwith upon the occurrence of any Default or Unmatured Default,
a certificate of the chief financial officer or the chief accounting officer of
the Company setting forth the details thereof and the action which the Company
is taking or proposes to take with respect thereto;

 

(f)            promptly upon the mailing thereof to the shareholders of the
Company generally, copies of all financial statements, reports and proxy
statements so mailed;

 

(g)           promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Company shall have filed with the Securities and Exchange Commission;

 

(h)           if and when any member of the Controlled Group (i) receives notice
of complete or partial withdrawal liability or liabilities aggregating in excess
of $5,000,000 under Title IV of

 

--------------------------------------------------------------------------------


 

ERISA, a copy of such notice; or (ii) receives notice from the PBGC under Title
IV of ERISA of an intent to terminate or appoint a trustee to administer any
Plan or Plans having aggregate Unfunded Vested Liabilities in excess of
$5,000,000, a copy of such notice;

 

(i)            if at any time the value of all “margin stock” (as defined in
Regulation U) owned by the Company and its Consolidated Subsidiaries exceeds (or
would, following application of the proceeds of an intended Credit Extension
hereunder, exceed) 25% of the value of the total assets of the Company and its
Consolidated Subsidiaries, in each case as reasonably determined by the Company,
prompt notice of such fact and, promptly upon the request of any Lender, a duly
completed statement of purpose on Form U-1 for each Lender together with such
other information or documents as each Lender may be required to obtain under
Regulation U in connection with this Agreement; and

 

(j)            from time to time such additional information regarding the
financial position or business of the Company or any Subsidiary as the
Administrative Agent at the request of any Lender may reasonably request.

 

6.2.          Maintenance of Existence.  Except as permitted by Section 6.12,
the Company will, and will cause each Subsidiary to, (a) preserve and maintain
its corporate existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and (b) conduct its
business in a regular manner.

 

6.3.          Books and Records; Maintenance of Properties; Inspections.

 

(a)           The Company will keep, and will cause each Subsidiary to keep, its
books and records in accordance with sound business practices sufficient to
allow the Company to prepare its financial statements in accordance with GAAP.

 

(b)           The Company will, and will cause each Subsidiary to, keep all of
its properties necessary, in the judgment of the Board of Directors of the
Company, in its business in good working order and condition, ordinary wear and
tear excepted, and will permit representatives of the Lenders to inspect such
properties, and to examine and make extracts from the books and records of the
Company or any Subsidiary, during normal business hours.

 

6.4.          Compliance with Laws and Contractual Obligations.  The Company
will, and will cause each Subsidiary to, comply with the requirements of (a) all
applicable laws, rules, regulations and orders of any governmental body or
regulatory agency having jurisdiction and (b) any agreement or instrument
binding upon such Person, a breach of which could have a material adverse effect
on the consolidated financial condition or the business taken as a whole of the
Company and its Subsidiaries, except where contested in good faith and by proper
proceedings.

 

6.5.          Notice of Proceedings.  The Company will promptly give notice in
writing to each Lender of all litigation, arbitral proceedings and regulatory
proceedings affecting the Company or any Subsidiary or the property of the
Company or any Subsidiary, except litigation or proceedings which, if adversely
determined, could not materially and adversely affect the consolidated financial
condition or the business taken as a whole of the Company and its Subsidiaries.

 

--------------------------------------------------------------------------------


 

6.6.                              Use of Proceeds.  The Company will, and will
cause each other Borrower to, use the proceeds of the applicable Credit
Extensions for commercial paper back-up and other general company purposes of
the Company and its Subsidiaries (including non-hostile acquisitions to the
extent permitted hereunder).  The Company will not, and will not permit any
other Borrower to, use any part of the proceeds of any Credit Extension
hereunder to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.  If requested by any
Lender, the Company will, and will cause each Borrowing Subsidiary to, furnish
to any Lender in connection with any Loan hereunder a statement in conformity
with the requirements of Federal Reserve Form U-1 referred to in Regulation U.

 

6.7.                              Payment of Taxes.  The Company will, and will
cause each Subsidiary to, pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
taxes, assessments, charges or levies (a) the payment of which is being
contested in good faith and by proper proceedings and against which it is
maintaining adequate reserves or (b) that do not at any time exceed $1,000,000
in the aggregate.

 

6.8.                              Insurance.  The Company will, and will cause
each Subsidiary to, maintain insurance with responsible companies in such
amounts and against such risks as is usually carried by owners of similar
businesses and properties in the same general areas in which the Company and its
Subsidiaries operate.

 

6.9.                              Maximum Consolidated Debt to Total Capital
Ratio.  The Company will not permit the ratio of Consolidated Debt to Total
Capital (expressed as a percentage) at any time to exceed 55%.

 

6.10.                        Minimum Consolidated Net Worth.  The Company will
not permit Consolidated Net Worth at any time to be less than $1,250,000,000.

 

6.11.                        Liens.  Neither the Company nor any Subsidiary will
create, assume or suffer to exist any Lien securing Debt on any asset now owned
or hereafter acquired by it, except for:

 

(a)                                  Liens existing on the date hereof securing
Debt outstanding on the date hereof;

 

(b)                                 any Lien existing on any asset of any entity
at the time such entity becomes a Subsidiary and not created in contemplation of
such event;

 

(c)                                  any Lien on any asset securing Debt
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset; provided that such Lien attaches to such asset
concurrently with or within 90 days after the acquisition thereof;

 

(d)                                 any Lien on any asset of any entity existing
at the time such entity is merged into or consolidated with the Company or a
Subsidiary and not created in contemplation of such event;

 

(e)                                  any Lien existing on any asset prior to the
acquisition thereof by the Company or a Subsidiary and not created in
contemplation of such acquisition;

 

--------------------------------------------------------------------------------


 

(f)                                    any Lien arising out of the refinancing,
extension, renewal or refunding of any Debt secured by any Lien permitted by any
of the foregoing clauses of this Section; provided that such Debt is not
increased and is not secured by any additional assets;

 

(g)                                 any Lien arising pursuant to any order of
attachment, distraint or similar legal process arising in connection with court
proceedings so long as the execution or other enforcement thereof is effectively
stayed and the claims secured thereby are being contested in good faith by
appropriate proceedings; and

 

(h)                                 Liens not otherwise permitted by the
foregoing clauses of this Section securing Debt in aggregate principal amount
not to exceed 4% of the consolidated assets of the Company and its Consolidated
Subsidiaries at any time outstanding.

 

6.12.                        Consolidations, Mergers and Sales of Assets.  The
Company will not, and will not permit any other Borrower to consolidate or merge
with or into, or acquire substantially all of the assets of, any other Person
unless (a) in the case of a merger or consolidation, the Company or such other
Borrower shall be the surviving entity, and (b) the board of directors (or
similar governing body) of such other Person shall have approved such
consolidation, merger or acquisition.  The Company will not permit the sale,
lease or other transfer to any other Person (other than to the Company and its
Subsidiaries and excluding sales, leases or other transfers in the ordinary
course of business) of assets of the Company or its Subsidiaries (valued at net
book value) exceeding 15% or more of the consolidated assets of the Company and
its Consolidated Subsidiaries as of the end of the immediately preceding fiscal
year of the Company.

 

6.13.                        Transactions with Affiliates.  The Company will
not, and will not permit any Subsidiary to, enter into or permit to exist any
transaction, arrangement or contract with any of its Affiliates (other than the
Company and its Subsidiaries) which is on terms which are less favorable than
are obtainable from a Person which is not one of its Affiliates.

 

6.14.                        Business.  The Company will not, and will not
permit any Subsidiary to, enter into any material business other than the
businesses in which the Company and its Subsidiaries are engaged on the date of
this Agreement and reasonable extensions thereof.

 

6.15.                        Burdensome Agreements.  The Company will not, and
will not permit any Subsidiary to, enter into any agreement, instrument or other
contractual obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability of any of its Subsidiaries to (i) pay dividends and
other distributions to the Company or otherwise transfer property to the
Company; (ii) guarantee any Debt of the Company or (iii) to create, incur,
assume or suffer to exist Liens in favor of the Administrative Agent, for the
benefit of the Lenders; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

 

ARTICLE VII
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

--------------------------------------------------------------------------------


 

7.1.                              Any representation or warranty made or deemed
made by or on behalf of the Company or any of its Subsidiaries to the Lenders or
the Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be materially false on the date as of
which made.

 

7.2.                              Nonpayment of principal of any Loan when due,
nonpayment of any Reimbursement Obligation within one Business Day after the
same becomes due or nonpayment of interest upon any Loan or of any facility fee
or other obligation under any of the Loan Documents within five days after the
same becomes due.

 

7.3.                              The breach by the Company of any of the terms
or provisions of Section 6.1(e) or Sections 6.9 through 6.15 (inclusive)

 

7.4.                              The breach by any Borrower (other than a
breach which constitutes a Default under another Section of this Article VII) of
any of the terms or provisions of this Agreement which is not remedied within 30
days after written notice thereof has been given to the Company by the
Administrative Agent at the request of any Lender.

 

7.5.                              Failure by any Company or any Subsidiary to
(i) pay any Debt (other than the Loans) when due or interest thereon and such
failure shall continue for more than any applicable period of grace with respect
thereto, or (ii) observe or perform any term, covenant or agreement contained in
any agreement or instrument (other than this Agreement or any other Loan
Document) by which it is bound evidencing or securing or relating to any Debt,
if the effect thereof is to permit (or, with the giving of notice or lapse of
time or both, would permit) the holder or holders thereof or of any obligations
issued thereunder or a trustee or trustees acting on behalf of such holder or
holders to cause acceleration of the maturity thereof or of any such obligation;
provided that the aggregate amount of Debt with respect to which any such event
or condition shall have occurred shall equal or exceed $10,000,000 (or the
equivalent thereof in currencies other than Dollars).

 

7.6.                              The Company, any other Borrower or any
Material Subsidiary shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing.

 

7.7.                              An involuntary case or other proceeding shall
be commenced against the Company, any other Borrower or any Material Subsidiary
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of 60 days; or an order for

 

--------------------------------------------------------------------------------


 

relief shall be entered against the Company, any other Borrower or any Material
Subsidiary under the federal bankruptcy laws as now or hereafter in effect.

 

7.8.                              Any court, government or governmental agency
shall condemn, seize or otherwise appropriate, or take custody or control of,
all or any portion of the Property of the Company and its Subsidiaries which,
when taken together with all other Property of the Company and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.

 

7.9.                              The Company or any of its Subsidiaries shall
fail within 30 days to pay, bond or otherwise discharge one or more (i) final
judgments or orders for the payment of money in excess of $10,000,000 (or the
equivalent thereof in currencies other than Dollars) in the aggregate, or
(ii) nonmonetary final judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.

 

7.10.                        The Company or any other member of the Controlled
Group shall fail to pay when due any amount or amounts aggregating in excess of
$5,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $5,000,000 shall be filed
under Title IV of ERISA by any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $5,000,000 or a proceeding shall be instituted by a
fiduciary of any Plan against any member of the Controlled Group to enforce
Section 515 of ERISA with respect to any amount or amounts aggregating in excess
of $5,000,000 and such proceeding shall not have been dismissed within 30 days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Plan or Plans having
aggregated Unfunded Vested Liabilities in excess of $5,000,000 must be
terminated.

 

7.11.                        Any Change in Control shall occur.

 

7.12.                        The occurrence of any “default”, as defined in any
Loan Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided.

 

7.13.                        Any Loan Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Loan Document, or the Company or any other
Borrower shall fail to comply with any of the terms or provisions of any Loan
Document to which it is a party, or the Company or any other Borrower shall deny
that it has any further liability under any Loan Document to which it is a
party, or shall give notice to such effect.

 

--------------------------------------------------------------------------------


 

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.                              Acceleration.  If any Default described in
Section 7.6 or 7.7 occurs with respect to any Borrower, the obligations of the
Lenders to make Loans hereunder and the obligation and power of the Issuers to
issue Letters of Credit shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent, any Lender or any Issuer and each Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the applicable LC Collateral Account, equal
to the excess of the amount of Letter of Credit Obligations of such Borrower at
such time over the amount on deposit in such LC Collateral Account at such time
which is free and clear of all rights and claims of third parties and has not
been applied against the Obligations (such difference, the “Collateral Shortfall
Amount”).  If any other Default occurs, the Administrative Agent may with the
consent, or shall at the request, of the Required Lenders, (x) terminate or
suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the Issuer to issue Letters of Credit, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which each Borrower hereby expressly waives, and
(y) upon notice to the Company and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the
Borrowers to pay, and each applicable Borrower will, forthwith upon such demand
and without any further notice or act, pay to the Administrative Agent in
immediately available funds the Collateral Shortfall Amount for such Borrower,
which funds shall be deposited in the applicable LC Collateral Account.

 

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to any Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrowers, rescind and annul such acceleration and/or termination.

 

8.2.                              Amendments.  Subject to the provisions of this
Section 8.2, the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrowers may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrowers hereunder or waiving any Default hereunder; provided that no such
supplemental agreement shall:

 

(a)                                  without the consent of each Lender affected
thereby, (i) extend the final maturity of any Loan or forgive all or any portion
of the principal amount thereof, or reduce the rate or extend the time of
payment of interest or fees thereon, (ii) reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.2 or
(iii) increase the amount of the Commitment of any Lender hereunder; and

 

--------------------------------------------------------------------------------


 

(b)                                 without the consent of all of the Lenders,
(i) reduce the percentage specified in the definition of Required Lenders,
(ii) permit any Borrower to assign its rights under this Agreement, (iii) amend
this Section 8.2 or (iv) release the Company from its obligations under
Article XV of this Agreement.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision of this Agreement relating to any
Issuer shall be effective without the written consent of such Issuer.  The
Administrative Agent may waive payment of the fee required under
Section 12.1(b)  without obtaining the consent of any other party to this
Agreement.

 

8.3.                              Preservation of Rights.  No delay or omission
of the Lenders, the Issuers or the Administrative Agent to exercise any right
under the Loan Documents shall impair such right or be construed to be a waiver
of any Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of a Default or the inability of the Borrowers to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence.  Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the Lenders and the Issuers until the
Obligations have been paid in full.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1.                              Survival of Representations.  All
representations and warranties of the Borrowers contained in this Agreement
shall survive the making of the Credit Extensions herein contemplated.

 

9.2.                              Governmental Regulation.  Anything contained
in this Agreement to the contrary notwithstanding, no Lender shall be obligated
to extend credit to the Borrowers in violation of any limitation or prohibition
provided by any applicable statute or regulation.

 

9.3.                              Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.

 

9.4.                              Entire Agreement.  The Loan Documents embody
the entire agreement and understanding among the Borrowers, the Administrative
Agent, the Lenders and the Issuers and supersede all prior agreements and
understandings among the Borrowers, the Administrative Agent, the Lenders and
the Issuers relating to the subject matter thereof other than those contained in
the fee letter described in Section 10.13 which shall survive and remain in full
force and effect during the term of this Agreement.

 

9.5.                              Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any

 

--------------------------------------------------------------------------------


 

other (except to the extent to which the Administrative Agent is authorized to
act as such).  The failure of any Lender to perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns; provided that the parties hereto expressly
agree that the Arranger shall enjoy the benefits of the provisions of Sections
9.6, 9.10 and 10.8 to the extent specifically set forth therein and shall have
the right to enforce such provisions on its own behalf and in its own name to
the same extent as if it were a party to this Agreement.

 

9.6.                              Expenses; Indemnification.  (a)  The Borrowers
shall jointly and severally reimburse the Administrative Agent and JPMorgan for
any costs, internal charges and out-of-pocket expenses (including attorneys’
fees and time charges of attorneys for the Administrative Agent, which attorneys
may be employees of the Administrative Agent) paid or incurred by the
Administrative Agent or JPMorgan in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including via the
internet), review, amendment, modification, and administration of the Loan
Documents.  The Borrowers also jointly and severally agree to reimburse the
Administrative Agent, the Arrangers, the Lenders and the Issuers for any costs,
internal charges and out-of-pocket expenses (including attorneys’ fees and time
charges of attorneys for the Administrative Agent, the Arrangers, the Lenders
and the Issuers, which attorneys may be employees of the Administrative Agent,
the Arrangers, the Lenders or the Issuers) paid or incurred by the
Administrative Agent, either Arranger, any Lender or any Issuer in connection
with the collection and enforcement of the Loan Documents.  Expenses being
reimbursed by the Borrowers under this Section include costs and expenses
incurred in connection with the Reports described in the following sentence. 
The Borrowers acknowledge that from time to time JPMCB may prepare and may
distribute to the Lenders (but shall have no obligation or duty to prepare or to
distribute to the Lenders) certain audit reports (the “Reports”) pertaining to
the Borrowers’ assets for internal use by JPMCB from information furnished to it
by or on behalf of the Borrowers, after JPMCB has exercised its rights of
inspection pursuant to this Agreement.

 

(b)                                 The Borrowers hereby further jointly and
severally agree to indemnify the Administrative Agent, each Arranger, each
Lender and each Issuer and their respective affiliates, and each of their
Related Parties against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including all expenses of litigation or preparation
therefor whether or not the Administrative Agent, either Arranger, any Lender,
any Issuer or any affiliate is a party thereto) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification.   The obligations of
the Borrowers under this Section 9.6 shall survive the termination of this
Agreement.

 

9.7.                              Numbers of Documents.  All statements,
notices, closing documents, and requests hereunder shall be furnished to the
Administrative Agent with sufficient counterparts so that the Administrative
Agent may furnish one to each of the Lenders.

 

--------------------------------------------------------------------------------


 

9.8.                              Accounting.  Except as provided to the
contrary herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with GAAP in a
manner consistent with that used in preparing the financial statements referred
to in Section 5.4.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Company, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Company shall provide to the Administrative Agent and the
Lenders reconciliation statements showing the difference in such calculation,
together with the delivery of monthly, quarterly and annual financial statements
required hereunder.

 

9.9.                              Severability of Provisions.  Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.10.                        Nonliability of Lenders.  The relationship between
the Borrowers on the one hand and the Lenders, the Issuers and the
Administrative Agent on the other hand shall be solely that of borrowers and
lender.  Neither the Administrative Agent, either Arranger, any Lender nor any
Issuer shall have any fiduciary responsibilities to the Borrowers.  Neither the
Administrative Agent, either Arranger, any Lender nor any Issuer undertakes any
responsibility to any Borrower to review or inform any Borrower of any matter in
connection with any phase of any Borrower’s business or operations.  Each
Borrower agrees that neither the Administrative Agent, either Arranger, any
Lender nor any Issuer shall have liability to such Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by such Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought.  Neither the Administrative Agent, either Arranger, any
Lender nor any Issuer shall have any liability with respect to, and each
Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by such Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.

 

9.11.                        Confidentiality.  Each Lender agrees to hold any
confidential information which it may receive from the Company pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted

 

--------------------------------------------------------------------------------


 

by Section 12.2 and (viii) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Advances hereunder.

 

9.12.                        Nonreliance.  Each Lender hereby represents that it
is not relying on or looking to any margin stock (as defined in Regulation U)
for the repayment of the Loans provided for herein.

 

9.13.                        Disclosure.  The Borrowers and each Lender hereby
acknowledge and agree that JPMCB and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrowers and their Affiliates.

 

9.14.                        USA PATRIOT ACT NOTIFICATION.  Each Lender hereby
notifies the Borrowers that pursuant to requirements of the USA Patriot Act,
such Lender is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of such Borrower
and other information that will allow such Bank to identify such Borrower in
accordance with the USA Patriot Act.

 

--------------------------------------------------------------------------------


 

ARTICLE X
THE ADMINISTRATIVE AGENT

 

10.1.                        Appointment; Nature of Relationship.  (a)  JPMCB is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X. 
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Illinois Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

 

(b)                                 Each Issuer shall act on behalf of the
Lenders with respect to any Letter of Credit issued by it and the documents
associated therewith.  Each Issuer shall have all of the benefits and
immunities  provided to the Administrative Agent in this Article X with respect
to any acts taken or omissions suffered by the Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article X, included such
Issuer with respect to such acts or omissions and  as additionally provided in
this Agreement with respect to such Issuer.

 

10.2.                        Powers.  The Administrative Agent shall have and
may exercise such powers under the Loan Documents as are specifically delegated
to the Administrative Agent by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Administrative Agent shall
have no implied duties to the Lenders, or any obligation to the Lenders to take
any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Administrative Agent.

 

10.3.                        General Immunity.  Neither the Administrative Agent
nor any of its Related Parties shall be liable to any Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

 

--------------------------------------------------------------------------------


 

10.4.                        No Responsibility for Loans, Recitals, etc. 
Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including any
agreement by an obligor to furnish information directly to each Lender; (c) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered solely to the Administrative Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of any Borrower or any
guarantor of any of the Obligations or of any of such Borrower’s or any such
guarantor’s respective Subsidiaries.

 

10.5.                        Action on Instructions of Lenders.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the Required Lenders, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.  The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders.  The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

 

10.6.                        Employment of Agents and Counsel.  The
Administrative Agent may execute any of its duties as Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

 

10.7.                        Reliance on Documents; Counsel.  The Administrative
Agent shall be entitled to rely upon any notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex, electronic mail message,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.  For purposes of
determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

 

--------------------------------------------------------------------------------


 

10.8.                        Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
accordance with their Pro Rata Shares (i) for any amounts not reimbursed by the
Borrowers for which the Administrative Agent is entitled to reimbursement by the
Borrowers under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to
Section 3.4(g) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof.  The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

 

10.9.                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Unmatured Default hereunder unless the Administrative Agent has received written
notice from a Lender or the Company referring to this Agreement describing such
Default or Unmatured Default and stating that such notice is a “notice of
default”.  If the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

10.10.                  Rights as a Lender.  If the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Company or any of its Subsidiaries in which the Company or such Subsidiary is
not restricted hereby from engaging with any other Person.  The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.

 

10.11.                  Lender Credit Decision.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent, either
Arranger, any other Lender or any Issuer and based on the financial statements
prepared by the Company and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents.  Each Lender also acknowledges that it
will,

 

--------------------------------------------------------------------------------


 

independently and without reliance upon the Administrative Agent, either
Arranger, any other Lender or any Issuer and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. Except for any notice, report, document or other
information expressly required to be furnished to the Lenders by the
Administrative Agent or an Arranger hereunder, neither the Administrative Agent
nor either Arranger shall have any duty or responsibility (either initially or
on a continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Company or any of its Affiliates that may come into
the possession of the Administrative Agent or either Arranger (whether or not in
their respective capacity as Administrative Agent or an Arranger) or any of
their Affiliates.

 

10.12.                  Successor Agent.  The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Company, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign.  The Administrative Agent may be removed at any time with or without
cause by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders; provided that the Administrative Agent may not be removed unless the
Administrative Agent (in its individual capacity) and any affiliate thereof
acting as an Issuer is relieved of all of its duties as an Issuer pursuant to
documentation reasonably satisfactory to such Person on or prior to the date of
such removal.  Upon any such resignation or removal, the Required Lenders shall
have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders within thirty days after the resigning
Agent’s giving notice of its intention to resign, then the resigning Agent may
appoint, on behalf of the Borrowers and the Lenders, a successor Administrative
Agent.  Notwithstanding the previous sentence, the Administrative Agent may at
any time without the consent of any Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder.  If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrowers shall make
all payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent

 

--------------------------------------------------------------------------------


 

assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.

 

10.13.                  Agent and Arranger Fees.  The Borrowers jointly and
severally agree to pay to the Administrative Agent and the Arranger, for their
respective accounts, the fees agreed to by the Borrowers, the Administrative
Agent and the Arranger pursuant to that certain letter agreement dated March 26,
2008, or as otherwise agreed from time to time.

 

10.14.                  Delegation to Affiliates.  The Borrowers and the Lenders
agree that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate’s
Related Parties) which performs duties in connection with this Agreement shall
be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Article IX and this Article X.

 

10.15.                  Other Agents.  No Lender identified in this Agreement as
the Syndication Agent or a Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
such Lenders as it makes with respect to the Administrative Agent in
Section 10.11.

 

ARTICLE XI
SETOFF; RATABLE PAYMENTS

 

11.1.                        Setoff.  In addition to, and without limitation of,
any rights of the Lenders under applicable law, if a Borrower becomes insolvent,
however evidenced, or any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of such Borrower
may, with the prior consent of the Administrative Agent, be offset and applied
toward the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part thereof, shall then be due.

 

11.2.                        Sharing of Payments.  (a)  If any Lender shall
obtain any payment or other recovery (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) on account of principal of or
interest on the Loans or the Reimbursement Obligations owed to it by any
Borrower in excess of its Pro Rata Share or BSub Percentage, respectively, of
all payments and other recoveries obtained by all Lenders or the applicable BSub
Lenders, as the case may be, on account of principal of and interest on such
Loans or Reimbursement Obligations, then such Lender shall immediately
(a) notify the Administrative Agent and the other applicable Lenders of such
fact and (b) purchase such participations in the Loans and Reimbursement
Obligations of the other Lenders to such Borrower as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery pro rata
with such other Lenders in accordance with their Pro Rata Shares or BSub
Percentages, as applicable; provided that if all or any portion of such excess
payment or other recovery is thereafter recovered from

 

--------------------------------------------------------------------------------


 

the purchasing Lender, such purchase shall to that extent be rescinded and each
other applicable Lender shall repay to the purchasing Lender the purchase price
paid therefor, together with an amount equal to such paying Lender’s ratable
share (according to the proportion of (i) the amount of such paying Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered.

 

(b)                                 Each Borrower agrees that any Lender
purchasing a participation from another Lender pursuant to this Section 11.2
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were a direct creditor of such Borrower in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 11.2.

 

ARTICLE XII
 ASSIGNMENTS; PARTICIPATIONS; ETC.

 

12.1.                        Successors and Assigns.  (a)The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuer that issues any Letter of Credit), except that (i) no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuer that issues any Letter of
Credit), Participants (to the extent provided in clause (c) below) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuers and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                              the Company, provided that no consent of the
Company shall be required for an assignment to a Lender or an Affiliate of a
Lender or, if a Default has occurred and is continuing,  any other assignee;

 

(B)                                the Administrative Agent; and

 

(C)                                the Issuers.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s

 

--------------------------------------------------------------------------------


 

Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if a Default has occurred and is
continuing;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of its other Commitment, if
any (or Loans made thereunder);

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and

 

(E)                                 no such assignment shall be made to the
Company or any of the Company’s Subsidiaries or other Affiliates.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to clause (iv) below, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.3, 3.4, 9.6 and 9.10).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this clause (b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with clause (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Letter of Credit Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuers
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all

 

--------------------------------------------------------------------------------


 

purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company or any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.10(b), 2.18(e), 2.24, 10.8 or 11.2(b),
the Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this clause.

 

(c)(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuers or the other Lenders, sell participations to one or more
banks or other entities (other than the Company or any of the Company’s
Subsidiaries or other Affiliates) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuers
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
clause (b) that affects such Participant.  Subject to clause (c)(ii), each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.3, 3.4, 9.6 and 9.10 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.1 as though it were a Lender, provided
such Participant agrees to be subject to Section 11.2 as though it were a
Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.1, 3.3 or 3.4 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent.  A Participant
that would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 3.4 unless the Company is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.4(d) as though it were a Lender.

 

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

12.2.                        Dissemination of Information.  Each Borrower
authorizes each Lender to disclose to any assignee or Participant, or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Company and its
Subsidiaries, including any information contained in any Reports; provided that
each Transferee and prospective Transferee agrees to be bound by Section 9.11 of
this Agreement.

 

12.3.                        Tax Treatment.  If any interest in any Loan
Document is transferred to any Transferee which is not incorporated under the
laws of the United States or any State thereof, the transferor Lender shall
cause such Transferee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 3.4(d).

 

ARTICLE XIII
NOTICES

 

13.1.                        Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows:

 

(i)                                     if to any Borrower, to the Company at
its address or telecopier number set forth on the signature page hereof;

 

(ii)                                  if to the Administrative Agent, at its
address or telecopier number set forth on the signature page hereof;

 

(iii)                               if to an Issuer, to it at its address or
telecopier number set forth on the signature page hereof or in its
Administrative Questionnaire, as applicable; and

 

(iv)                              if to a Lender, to it at its address or
telecopier number set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

 

--------------------------------------------------------------------------------


 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuers hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent
or as otherwise determined by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuer pursuant to
Article II if such Lender or such Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or any Borrower
may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines; provided that such
determination or approval may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

ARTICLE XIV
COUNTERPARTS; EFFECT OF RESTATEMENT; ELECTRONIC EXECUTION

 

14.1.                        Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in a .pdf or similar file shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

14.2.                        Effect of Restatement.  This Agreement and the
364-Day Credit Agreement collectively amend, restate and replace in its entirety
the Existing Agreement.  All rights, benefits, indebtedness, interest,
liabilities and obligations of the parties to the Existing Agreement are hereby
amended, restated, replaced and superseded in their entirety according to the
terms and provisions set forth herein and in the 364-Day Credit Agreement.  The
Borrower represents and warrants that as of the date hereof there are no claims
or offsets against, or defenses or counterclaims to, its obligations under this
Agreement, the Existing Agreement, the 364-Day Credit Agreement or any of the
other agreements, documents or instruments executed in connection herewith or
therewith.  To induce the Administrative Agent and the Lenders to enter into
this Agreement, the Borrower waives any and all such claims, offsets, defenses
and counterclaims, whether known or unknown, arising prior to the Effective Date
and relating to the Existing Agreement, this Agreement or the 364-Day Credit
Agreement.

 

--------------------------------------------------------------------------------


 

14.3.                        Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any assignment
and assumption agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.

 

ARTICLE XV
GUARANTY BY THE COMPANY

 

15.1.                        Guaranty.  The Company hereby absolutely,
unconditionally and irrevocably guarantees the full and punctual payment
(whether at stated maturity, upon acceleration or otherwise) of all obligations
of the Borrowing Subsidiaries under this Agreement, including the principal of
and interest on each Loan to each Borrowing Subsidiary and all obligations of
each Borrowing Subsidiary under or in connection with any Letter of Credit, and
all costs and expenses of the Administrative Agent and the Lenders in enforcing
any of their rights against the Borrowing Subsidiaries hereunder.  Upon failure
by any Borrowing Subsidiary to pay punctually any such amount, the Company shall
forthwith on demand pay the amount not so paid at the place, in the currency and
in the manner specified in this Agreement.

 

15.2.                        Guaranty Unconditional.  The obligations of the
Company under this Article XV shall be absolute, unconditional and irrevocable
and, without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

 

(a)                                  any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any Borrowing
Subsidiary under this Agreement or any other Loan Document, by operation of law
or otherwise;

 

(b)                                 any modification or amendment of or
supplement to this Agreement or any other Loan Document;

 

(c)                                  any release, impairment, non perfection or
invalidity of any other guaranty or of any direct or indirect security for any
obligation of any Borrowing Subsidiary under this Agreement or any other Loan
Document;

 

(d)                                 any change in the corporate existence,
structure or ownership of any Borrowing Subsidiary or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrowing
Subsidiary or any Borrowing Subsidiary’s assets or any resulting release or
discharge of any obligation of any Borrowing Subsidiary contained in this
Agreement or any other Loan Document;

 

(e)                                  the existence of any claim, set off or
other right which the Company may have at any time against any Borrowing
Subsidiary, the Administrative Agent, any Lender, any Issuer or any other
Person, whether in connection herewith or any unrelated transaction; provided
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim;

 

--------------------------------------------------------------------------------


 

(f)                                    any invalidity or unenforceability
relating to or against any Borrowing Subsidiary for any reason of this Agreement
or any other Loan Document, or any provision of any applicable law or regulation
purporting to prohibit the payment by any Borrowing Subsidiary of the principal
of or interest on any Loan or any other amount payable by such Borrowing
Subsidiary under this Agreement or any other Loan Document; or

 

(g)                                 any other act or omission to act or delay of
any kind by any Borrowing Subsidiary, the Administrative Agent, any Lender, any
Issuer or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of the Company’s obligations as guarantor hereunder.

 

15.3.                        Discharge only upon Payment in Full; Reinstatement
in Certain Circumstances.  The Company’s obligations as guarantor hereunder
shall remain in full force and effect until the Commitments shall have
terminated and all obligations of the Borrowing Subsidiaries under this
Agreement and each other Loan Document shall have been paid in full.  If at any
time any payment of principal, interest or any other amount payable by any
Borrowing Subsidiary under or in connection with this Agreement or any other
Loan Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of such Borrowing Subsidiary or
otherwise, the Company’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.

 

15.4.                        Waiver by the Company.  The Company irrevocably
waives acceptance hereof,  presentment, demand, protest and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any Borrowing Subsidiary or any other Person.

 

15.5.                        Subrogation.  Notwithstanding any payment made by
or for the account of any Borrowing Subsidiary pursuant to this Article XV, the
Company shall not be subrogated to any right of the Administrative Agent, any
Lender or any Issuer until such time as the Administrative Agent, the Lenders
and the Issuers and any applicable Affiliate of any Lender shall have received
final payment in cash of the full amount of all obligations of the Borrowing
Subsidiaries hereunder and under each other Loan Document.

 

15.6.                        Stay of Acceleration.  If acceleration of the time
for payment of any amount payable by any Borrowing Subsidiary under this
Agreement or any other Loan Document is stayed upon the insolvency, bankruptcy
or reorganization of such Borrowing Subsidiary, all such amounts otherwise
subject to acceleration under the terms of this Agreement shall nonetheless be
payable by the Company hereunder forthwith on demand by the Administrative Agent
made at the request of the Required Lenders.

 

ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1.                        CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN
THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF

 

--------------------------------------------------------------------------------


 

NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

16.2.                        CONSENT TO JURISDICTION.  EACH BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND EACH BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY ISSUER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY BORROWER
AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUER OR ANY AFFILIATE OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

16.3.                        WAIVER OF JURY TRIAL.  EACH BORROWER, THE
ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUER HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Lenders, the Issuers and the Administrative
Agent have executed this Agreement as of the date first above written.

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

Name: Melanie E. R. Miller

 

Title: Vice President and Treasurer

 

 

 

One Neenah Center, 4th Floor

 

P.O. Box 669

 

Neenah, Wisconsin 54957-0669

 

FAX: 920/527-5040

 

--------------------------------------------------------------------------------


 

Commitments

 

$96,900,000

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, Individually and as

 

Administrative Agent

 

 

 

 

 

By:

 

 

Name: Michael B. Kelly

 

Title: Vice President

 

 

 

 

 

Lending Office:

 

 

 

JPMorgan Chase Bank, National Association

 

10 South Dearborn, Floor 07

 

Chicago, IL 60603-2003 United States

 

Mail Code   IL1-0010

 

Attention: Edna Guerra

 

FAX: 312-385-7090

 

E-Mail: edna.guerra@jpmchase.com

 

--------------------------------------------------------------------------------


 

$96,900,000

WACHOVIA BANK, NATIONAL ASSOCIATION

 

Individually and as Syndication Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

$34,000,000

ING BANK N.V., DUBLIN BRANCH, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

$79,475,000

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

$38,250,000

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

$79,475,000

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Eurocurrency Rate/Letter of Credit Fee Rate

 

0.180

%

0.220

%

0.310

%

0.350

%

0.525

%

Facility Fee Rate

 

0.070

%

0.080

%

0.090

%

0.100

%

0.125

%

Utilization Fee Rate

 

0.050

%

0.050

%

0.050

%

0.100

%

0.100

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A2 or better and the Company’s S&P Rating is A or better.

 

“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Moody’s Rating is A3 or
better and the Company’s S&P Rating is A- or better.

 

“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) the Company’s Moody’s
Rating is Baa1 or better and the Company’s S&P Rating is BBB or better.

 

“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status  or Level III Status and (ii) the
Company’s Moody’s Rating is Baa2 or better and the Company’s S&P Rating is BBB
or better.

 

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.

 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

--------------------------------------------------------------------------------


 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Company’s Status as determined from its
then-current Moody’s and S&P Ratings.  The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date.  If at any time the Company has no Moody’s Rating or no S&P Rating,
Level V Status shall exist.

 

If the Company is split-rated and the ratings differential is one notch, the
higher of the two ratings will apply (e.g., A/A3 results in Level I Status and
A-/Baa1 results in Level II Status).  If the Company is split-rated and the
ratings differential is two or more notches, the rating which is one notch above
the lower rating shall be used (e.g., A/Baa1 results in Level II Status and
A/Baa3 results in Level III Status).  If at any date, the Company’s long-term
unsecured debt is rated by neither S&P nor Moody’s, then Level V Status shall
apply.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

EUROCURRENCY PAYMENT OFFICE

 

Sterling and Euro

 

J. P. Morgan Europe Limited

125 London Wall, London EC2Y 5AJ

Attention: Loans Agency

Tel no (44) 207 777 2542

Fax no (44) 207 777 2360

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

To:                              The Lenders that are parties to the

Amended and Restated Long-Term Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to the Amended and Restated
Long-Term Credit Agreement dated as of                     ,         (as
amended, modified, renewed or extended from time to time, the “Agreement”) among
Bemis Company, Inc. (the “Company”), various subsidiaries of the Company, the
lenders party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.  I am the duly elected                      of the Company;

 

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4.  Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of               ,
       .

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of                   ,          with

Provisions of        and          of

the Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Long-Term Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

 

3.

 

Borrower(s):

 

Bemis Company, Inc. and various subsidiaries

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, National Association, as the administrative agent under the
Amended and Restated Long-Term Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Long-Term Credit Agreement dated as of April 29, 2008
among Bemis Company, Inc., various subsidiaries thereof, the Lenders parties
thereto, JPMorgan Chase Bank, National Association, as Administrative Agent, and
the other agents parties thereto

 

--------------------------------------------------------------------------------


 

6.                                       Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                  , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

[Consented to:]

 

 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

 

cc: J. P. Morgan Europe Limited, Fax no. 44 207 777 2360

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

 

--------------------------------------------------------------------------------


 

Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BORROWING SUBSIDIARY CONFIRMATION

 

[Date]

 

JPMorgan Chase Bank, National Association, as Administrative Agent

 

Attention:

 

Ladies and Gentlemen:

 

Please refer to the Amended and Restated Long-Term Credit Agreement dated as of
April 29, 2008 (as amended or otherwise modified from time to time, the
“Long-Term Credit Agreement”) among Bemis Company, Inc. (the “Company”), the
Borrowing Subsidiaries named therein, the financial institutions from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.  Capitalized terms used and not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

 

The undersigned, a “Borrowing Subsidiary” under and as defined in the Existing
Agreement, agrees with the Company and the Administrative Agent that after
giving effect to the effectiveness of the Long-Term Credit Agreement, the
undersigned will be a Borrowing Subsidiary under the Long-Term Credit
Agreement.  In furtherance of the foregoing, the undersigned (a) represents and
warrants that on the Effective Date each representation and warranty as to the
undersigned contained in Article V of the Long Term Credit Agreement is true and
correct as if made on such date, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date; (b) confirms that it will perform all of the obligations of a
Borrowing Subsidiary under the Long-Term Credit Agreement; (c) confirms that
each reference to a Borrowing Subsidiary in the Long-Term Credit Agreement shall
be deemed to include the undersigned; [and] (d) confirms that all Loans to the
undersigned under the Long Term Credit Agreement shall be denominated in [LIST
AGREED CURRENCY] [; and (e) confirms that the “Loans” (as defined in the
Existing Agreement) identified on Schedule 1, which currently are outstanding
under the Existing Agreement, will become Loans under the Long Term Credit
Agreement on the Effective Date.

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

[BORROWING SUBSIDIARY]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Accepted and agreed as of the date first above written:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1 to Borrowing Subsidiary Confirmation

 

Existing Loans:

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT D

Associated Costs Rates

 

1.                                The Mandatory Cost is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

2.                                On the first day of each Interest Period (or
as soon as possible thereafter) the Agent shall calculate, as a percentage rate,
a rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below.  The Mandatory Cost will be calculated by the Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3.                                The Additional Cost Rate for any Lender
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Lender to the Agent.  This percentage will be
certified by that Lender in its notice to the Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.

 

4.                                The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Agent as follows:

 

(a)                                         in relation to a sterling Loan:

 

[g92951kk19i001.gif] per cent. per annum

 

(b)                                 in relation to a Loan in any currency other
than sterling:

 

[g92951kk19i002.gif] per cent. per annum.

 

Where:

 

A                            is the percentage of Eligible Liabilities (assuming
these to be in excess of any stated minimum) which that Lender is from time to
time required to maintain as an interest free cash ratio deposit with the Bank
of England to comply with cash ratio requirements.

B                              is the percentage rate of interest (excluding the
Margin and the Mandatory Cost and, if the Loan is an Unpaid Sum, the additional
rate of interest specified in Section 2.12 of the Long-Term Credit Agreement
payable for the relevant Interest Period on the Loan.

C                              is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

--------------------------------------------------------------------------------


 

D                             is the percentage rate per annum payable by the
Bank of England to the Agent on interest bearing Special Deposits.

E                               is designed to compensate Lenders for amounts
payable under the Fees Rules and is calculated by the Agent as being the average
of the most recent rates of charge supplied by the Reference Banks to the Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5.                                For the purposes of this Schedule:

 

(a)                                  “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

(b)                                 “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

(c)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate); and

(d)                                 “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                In application of the above formulae, A, B, C
and D will be included in the formulae as percentages (i.e. 5 per cent. will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

7.                                If requested by the Agent, each Reference Bank
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8.                                Each Lender shall supply any information
required by the Agent for the purpose of calculating its Additional Cost Rate. 
In particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:

 

(a)                                  the jurisdiction of its Facility Office;
and

 

(b)                                 any other information that the Agent may
reasonably require for such purpose.

 

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9.                                The percentages of each Lender for the purpose
of A and C above and the rates of charge of each Reference Bank for the purpose
of E above shall be determined by the Agent based upon the information supplied
to it pursuant to paragraphs 7 and 8 above and on the

 

--------------------------------------------------------------------------------


 

assumption that, unless a Lender notifies the Agent to the contrary, each
Lender’s obligations in relation to cash ratio deposits and Special Deposits are
the same as those of a typical bank from its jurisdiction of incorporation with
a Facility Office in the same jurisdiction as its Facility Office.

 

10.                          The Agent shall have no liability to any person if
such determination results in an Additional Cost Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.                          The Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.                          Any determination by the Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all Parties.

 

13.                          The Agent may from time to time, after consultation
with the Company and the Lenders, determine and notify to all Parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF INCREASE REQUEST

 

                                                      , 20    

 

JPMorgan Chase Bank, National Association, as Administrative Agent
under the Amended and Restated Long-Term Credit Agreement referred to below

[ADDRESS]

Attention:  [                              ]

 

Ladies/Gentlemen:

 

Please refer to the Amended and Restated Long-Term Credit Agreement dated as of
April 29, 2008 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Bemis Company, Inc. (the “Company”), various subsidiaries of
the Company, various financial institutions and JPMorgan Chase Bank, National
Association, as Administrative Agent.  Capitalized terms used but not defined
herein have the respective meanings set forth in the Credit Agreement.

 

In accordance with Section 2.5.4 of the Credit Agreement, the Company hereby
requests an increase in the Aggregate Commitment from $                     to
$                    .  Such increase shall be made by [increasing the
Commitment of                          from $                 to
$                ] [adding                            as an Additional Lender
under the Credit Agreement with a Commitment of $                        ] as
set forth in the letter attached hereto.  Such increase shall be effective three
Business Days after the date that the Administrative Agent acknowledges receipt
of the letter attached hereto or such other date as is agreed among the Company,
the Administrative Agent and the [increasing] [Additional] Lender.

 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO EXHIBIT E

 

[Date]

 

JPMorgan Chase Bank, National Association, as Administrative Agent
under the Amended and Restated Long-Term Credit Agreement referred to below

[ADDRESS]

Attention:  [                              ]

 

Ladies/Gentlemen:

 

Please refer to the letter dated                     , 20     from Bemis
Company, Inc. (the “Company”) requesting an increase in the Aggregate Commitment
from $                     to $                     pursuant to Section 2.5.4 of
the Amended and Restated Long-Term Credit Agreement dated as of April 29, 2008
(as amended or otherwise modified from time to time, the “Credit Agreement”)
among the Company, various subsidiaries of the Company, various financial
institutions and JPMorgan Chase Bank, National Association, as Administrative
Agent.  Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement.

 

The undersigned hereby confirms that it has agreed to increase its Commitment
under the Credit Agreement from $                     to $                    
effective on the date which is three Business Days after the acknowledgment of
receipt hereof by the Administrative Agent or on such other date as may be
agreed among the Company, the Administrative Agent and the undersigned.

 

 

Very truly yours,

 

 

 

[NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

Title:

 

 

Receipt acknowledged as of

                                  , 20     

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 2 TO EXHIBIT E

 

[Date]

 

JPMorgan Chase Bank, National Association, as Administrative Agent
under the Amended and Restated Long-Term Credit Agreement referred to below

[ADDRESS]

Attention:  [                              ]

 

Ladies/Gentlemen:

 

Please refer to the letter dated                     , 20       from Bemis
Company, Inc. (the “Company”) requesting an increase in the Aggregate Commitment
from $                     to $                     pursuant to Section 2.5.4 of
the Amended and Restated Long-Term Credit Agreement dated as of April 29, 2008
(as amended or otherwise modified from time to time, the “Credit Agreement”)
among the Company, various Subsidiaries of the Company, various financial
institutions and JPMorgan Chase Bank, National Association, as Administrative
Agent.  Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement.

 

The undersigned hereby confirms that it has agreed to become a Lender under the
Credit Agreement with a Commitment of $                     effective on the
date which is three Business Days after the acknowledgement of receipt hereof,
and consent hereto, by the Administrative Agent or on such other date as may be
agreed among the Company, the Administrative Agent and the undersigned.

 

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Company pursuant to the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to become a Lender under
the Credit Agreement; and (b) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking action under the
Credit Agreement.

 

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this letter and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement; and
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution and
delivery of this letter and the performance of its obligations as a Lender under
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Company may reasonably
request in connection with the transactions contemplated by this letter.

 

--------------------------------------------------------------------------------


 

The following administrative details apply to the undersigned:

 

(A)

Notice Address:

 

 

 

Legal name:

 

Address:

 

 

 

 

 

Attention:

 

Telephone: (      )

 

Facsimile: (      )

 

 

(B)

Payment Instructions:

 

 

 

Account No.:

 

At:

 

 

 

 

 

Reference:

 

Attention:

 

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

This letter shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This letter may be executed
in any number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this letter by
telecopy shall be effective as delivery of a manually executed counterpart of
this letter.  This letter shall be governed by, and construed in accordance
with, the law of the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged and consented to as of

 

                                  , 20     

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

BORROWING SUBSIDIARY AGREEMENT

 

[Date]

 

JPMorgan Chase Bank, National Association, as Administrative Agent

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, Bemis Company, Inc. (the “Company”), refers to the Amended and
Restated Long-Term Credit Agreement dated as of April 29, 2008 (as amended or
otherwise modified from time to time, the “Credit Agreement”) among the Company,
the Borrowing Subsidiaries named therein, the financial institutions from time
to time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.  Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

The Company requests that                  (the “Designated Borrowing
Subsidiary”) become a Borrowing Subsidiary under the Credit Agreement effective
on                             .  The Company and the Designated Borrowing
Subsidiary make, on and as of the date of such effectiveness, the
representations and warranties as to the Designated Borrowing Subsidiary
contained in Article V of the Credit Agreement.  The Designated Borrowing
Subsidiary agrees to be bound in all respects by the terms of the Credit
Agreement and to perform all of the obligations of a Borrowing Subsidiary
thereunder.  Each reference to a Borrowing Subsidiary in the Agreement shall be
deemed to include the Designated Borrowing Subsidiary.

 

All communications to the Designated Borrowing Subsidiary under the Credit
Agreement should be directed to the Company as set forth in the Section 13.1 of
the Credit Agreement.

 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Upon the execution of this Borrowing Subsidiary Agreement by the Company and the
Designated Borrowing Subsidiary [and the Lenders listed below]* and acceptance
hereof by the Administrative Agent, the Designated Borrowing Subsidiary shall
become a Borrowing Subsidiary under the Credit Agreement as though it were an
original party thereto and shall be entitled to borrow under the Credit
Agreement upon the satisfaction of the conditions precedent set forth in
Article IV of the Credit Agreement.

 

The Designated Borrowing Subsidiary will request Loans denominated in [LIST
AGREED CURRENCY].

 

--------------------------------------------------------------------------------

*Insert only if not all Lenders will participate in Loans to the Designated
Borrowing Subsidiary.

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[DESIGNATED BORROWING SUBSIDIARY]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Accepted as of the date first above written.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Attachment 1 to Borrowing Subsidiary Agreement

 

Set forth below are the Lenders that will be BSub Lenders with respect to the
Designated Borrowing Subsidiary and the BSub Commitments and BSub Percentages of
such Lenders:

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

BORROWING SUBSIDIARY TERMINATION

 

[Date]

 

JPMorgan Chase Bank, National Association, as Administrative Agent

 

Attention:

 

Ladies and Gentlemen:

 

Bemis Company, Inc. (the “Company”), refers to the Amended and Restated
Long-Term Credit Agreement dated as of April 29, 2008 (as amended or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Borrowing Subsidiaries named therein, the financial institutions from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.  Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

The Company elects to terminate the status of                    (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary for purposes of the
Credit Agreement.  The Company represents and warrants that no Loans or Letters
of Credit made to or issued for the account of the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all principal and
interest on all Loans, and all reimbursement obligations with respect to Letters
of Credit payable by the Terminated Borrowing Subsidiary pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.

 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5

 

Litigation and Contingent Liabilities

 

None.

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LONG-TERM CREDIT AGREEMENT

 

DATED AS OF APRIL 29, 2008

 

AMONG

 

BEMIS COMPANY, INC.,

 

VARIOUS SUBSIDIARIES THEREOF,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,

 

WACHOVIA BANK, N.A.,
AS SYNDICATION AGENT,

 

AND

 

U.S. BANK NATIONAL ASSOCIATION

AND

WELLS FARGO BANK, N.A.,

AS CO-DOCUMENTATION AGENTS

 

J.P. MORGAN SECURITIES INC.

AND

WACHOVIA CAPITAL MARKETS, LLC
CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

1

1.1.

 

Definitions

 

1

1.2.

 

Interpretation

 

13

ARTICLE II

 

THE CREDITS

 

13

2.1.

 

Commitment

 

13

2.2.

 

Determination of Dollar Amounts

 

14

2.3.

 

Ratable Loans

 

14

2.4.

 

Types of Advances

 

14

2.5.

 

Fees; Changes in Aggregate Commitment

 

14

2.6.

 

Minimum Amount of Each Advance

 

15

2.7.

 

Payments and Prepayments

 

15

2.8.

 

Method of Selecting Types and Interest Periods for New Advances

 

16

2.9.

 

Conversion and Continuation of Outstanding Advances

 

16

2.10.

 

Method of Borrowing

 

17

2.11.

 

Changes in Interest Rate, etc

 

18

2.12.

 

Rates Applicable After Default

 

18

2.13.

 

Method of Payment

 

18

2.14.

 

Noteless Agreement; Evidence of Indebtedness

 

19

2.15.

 

Telephonic Notices

 

19

2.16.

 

Interest Payment Dates; Interest and Fee Basis

 

20

2.17.

 

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

 

20

2.18.

 

Letters of Credit

 

20

2.19.

 

Lending Installations

 

24

2.20.

 

Non-Receipt of Funds by the Administrative Agent

 

25

2.21.

 

Market Disruption

 

25

2.22.

 

Judgment Currency

 

26

2.23.

 

Borrowing Subsidiaries; Company as agent for Borrowing Subsidiaries

 

26

2.24.

 

Effect of Participation Funding Notice

 

27

2.25.

 

Funding of Participations in Dollars

 

28

ARTICLE III

 

YIELD PROTECTION; TAXES

 

28

3.1.

 

Yield Protection

 

28

 

i

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

3.2.

 

Availability of Types of Advances

 

29

3.3.

 

Funding Indemnification

 

29

3.4.

 

Taxes

 

30

3.5.

 

Lender Statements; Survival of Indemnity

 

31

ARTICLE IV

 

CONDITIONS PRECEDENT

 

32

4.1.

 

Effectiveness

 

32

4.2.

 

Each Credit Extension

 

33

4.3.

 

Initial Loans to a Borrowing Subsidiary

 

33

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

34

5.1.

 

Corporate Existence and Power

 

34

5.2.

 

Corporate Authorization

 

34

5.3.

 

Binding Effect

 

34

5.4.

 

Financial Statements

 

34

5.5.

 

Litigation and Contingent Liabilities

 

35

5.6.

 

Taxes

 

35

5.7.

 

Governmental and other Approvals

 

35

5.8.

 

Compliance with ERISA

 

35

5.9.

 

Environmental Matters

 

35

5.10.

 

Ownership of Properties; Liens

 

36

5.11.

 

Subsidiaries

 

36

5.12.

 

Investment Company Act

 

36

5.13.

 

Regulation U

 

36

5.14.

 

Accuracy of Disclosure

 

36

5.15.

 

No Burdensome Restrictions

 

36

ARTICLE VI

 

COVENANTS

 

36

6.1.

 

Financial Statements

 

36

6.2.

 

Maintenance of Existence

 

38

6.3.

 

Books and Records; Maintenance of Properties; Inspections

 

38

6.4.

 

Compliance with Laws and Contractual Obligations

 

38

6.5.

 

Notice of Proceedings

 

38

6.6.

 

Use of Proceeds

 

39

6.7.

 

Payment of Taxes

 

39

 

ii

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

6.8.

 

Insurance

 

39

6.9.

 

Maximum Consolidated Debt to Total Capital Ratio

 

39

6.10.

 

Minimum Consolidated Net Worth

 

39

6.11.

 

Liens

 

39

6.12.

 

Consolidations, Mergers and Sales of Assets

 

40

6.13.

 

Transactions with Affiliates

 

40

6.14.

 

Business

 

40

6.15.

 

Burdensome Agreements

 

40

ARTICLE VII

 

DEFAULTS

 

40

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

43

8.1.

 

Acceleration

 

43

8.2.

 

Amendments

 

43

8.3.

 

Preservation of Rights

 

44

ARTICLE IX

 

GENERAL PROVISIONS

 

44

9.1.

 

Survival of Representations

 

44

9.2.

 

Governmental Regulation

 

44

9.3.

 

Headings

 

44

9.4.

 

Entire Agreement

 

44

9.5.

 

Several Obligations; Benefits of this Agreement

 

44

9.6.

 

Expenses; Indemnification

 

45

9.7.

 

Numbers of Documents

 

45

9.8.

 

Accounting

 

46

9.9.

 

Severability of Provisions

 

46

9.10.

 

Nonliability of Lenders

 

46

9.11.

 

Confidentiality

 

46

9.12.

 

Nonreliance

 

47

9.13.

 

Disclosure

 

47

9.14.

 

USA PATRIOT ACT NOTIFICATION

 

47

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

48

10.1.

 

Appointment; Nature of Relationship

 

48

10.2.

 

Powers

 

48

10.3.

 

General Immunity

 

48

10.4.

 

No Responsibility for Loans, Recitals, etc

 

49

 

iii

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

10.5.

 

Action on Instructions of Lenders

 

49

10.6.

 

Employment of Agents and Counsel

 

49

10.7.

 

Reliance on Documents; Counsel

 

49

10.8.

 

Agent’s Reimbursement and Indemnification

 

50

10.9.

 

Notice of Default

 

50

10.10.

 

Rights as a Lender

 

50

10.11.

 

Lender Credit Decision

 

50

10.12.

 

Successor Agent

 

51

10.13.

 

Agent and Arranger Fees

 

52

10.14.

 

Delegation to Affiliates

 

52

10.15.

 

Other Agents

 

52

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

52

11.1.

 

Setoff

 

52

11.2.

 

Sharing of Payments

 

52

ARTICLE XII

 

ASSIGNMENTS; PARTICIPATIONS; ETC

 

53

12.1.

 

Successors and Assigns

 

53

12.2.

 

Dissemination of Information

 

56

12.3.

 

Tax Treatment

 

56

ARTICLE XIII

 

NOTICES

 

56

13.1.

 

Notices; Effectiveness; Electronic Communication

 

56

ARTICLE XIV

 

COUNTERPARTS; EFFECT OF RESTATEMENT; ELECTRONIC EXECUTION

 

57

14.1.

 

Counterparts

 

57

14.2.

 

Effect of Restatement

 

57

14.3.

 

Electronic Execution of Assignments

 

58

ARTICLE XV

 

GUARANTY BY THE COMPANY

 

58

15.1.

 

Guaranty

 

58

15.2.

 

Guaranty Unconditional

 

58

15.3.

 

Discharge only upon Payment in Full; Reinstatement in Certain Circumstances

 

59

15.4.

 

Waiver by the Company

 

59

15.5.

 

Subrogation

 

59

15.6.

 

Stay of Acceleration

 

59

ARTICLE XVI

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

59

 

iv

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

16.1.

 

CHOICE OF LAW

 

59

16.2.

 

CONSENT TO JURISDICTION

 

60

16.3.

 

WAIVER OF JURY TRIAL

 

60

 

PRICING SCHEDULE

 

 

 

 

 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION

EXHIBIT C

 

BORROWING SUBSIDIARY CONFIRMATION

EXHIBIT D

 

ASSOCIATED COSTS RATE

EXHIBIT E

 

INCREASE REQUEST

EXHIBIT F-1

 

BORROWING SUBSIDIARY AGREEMENT

EXHIBIT F-2

 

BORROWING SUBSIDIARY TERMINATION

SCHEDULE 5.5

 

LITIGATION AND CONTINGENT LIABILITIES

 

v

--------------------------------------------------------------------------------